Exhibit 10.11

LEASE AGREEMENT

by and between

CA-SKYPORT III LIMITED PARTNERSHIP

(“Landlord”)

and

BROCADE COMMUNICATIONS SYSTEMS, INC.

(“Tenant”)

January 28, 2010



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Land Exhibit B    Premises Exhibit C    Leased Exterior Equipment
Exhibit D    Form of Bill of Sale Exhibit E    Market Rent Analysis Exhibit F   
Components of Base Building Systems



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:    January 28, 2010 Landlord:    CA-SKYPORT III LIMITED PARTNERSHIP,
a Delaware limited partnership Landlord’s Address:    CA-Skyport III Limited
Partnership    1740 Technology Drive, Suite 150   

San Jose, California 95110

Attention: Skyport Property Manager

   With copies to:   

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

   Attn: Managing Counsel    and to:    Equity Office    Two North Riverside
Plaza, Suite 2100    Chicago, Illinois 60606    Attn: Lease Administration   
And a copy to:    Allen Matkins Leck Gamble Mallory & Natsis, LLP   

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

Tenant:    BROCADE COMMUNICATIONS SYSTEMS, INC. Tenant’s Address:    1745
Technology Drive    San Jose, California 95110    Attn: Michael Hirahara, VP,
Global Real Estate & Facilities    with a copy to:    Brocade Communications
Systems, Inc.    1745 Technology Drive    San Jose, California 95110    Attn:
Richard Deranleau, CFO



--------------------------------------------------------------------------------

   And a copy to:    SSL Law Firm LLP    575 Market Street, Suite 2700    San
Francisco, California 94105    Attn: Jodi Fedor Land:    The real property
described on Exhibit A attached hereto. Building:    The building located at
1600 Technology Drive, San Jose, California Premises:    The entire Building as
depicted on Exhibit B attached hereto. Project:    The Land and Building
Rentable Area of the Premises:    One Hundred Ninety-Three Thousand Nine Hundred
Seventy-Seven (193,977) rentable square feet (the “Rentable Area”). Tenant’s Use
of the Premises:    General office, research and development uses, laboratory
and/or administrative use; provided, however, that notwithstanding anything to
the contrary set forth hereinabove, and as more particularly set forth in the
Lease, Tenant shall be responsible for operating and maintaining the Premises
pursuant to, and in no event may Tenant’s “Permitted Use,” as that term is
defined in Section 4(a) of this Lease, violate, (A) all “Laws,” as that term is
set forth in Section 5(c)(v) of this Lease, and (B) all applicable zoning,
building codes and the “Encumbrances,” as that term is set forth in Section 4(a)
of this Lease. Lease Term:    The period commencing on the Commencement Date and
ending on the day immediately preceding the second anniversary of the
Commencement Date (the “Initial Term”); with the right to extend for four (4)
additional six (6) month terms (each a “6-Month Extension Term”), and
subsequently for two (2) additional five (5) year terms (each, a “5-Year
Extension Term” and collectively with the 6-Month Extension Terms, the
“Extension Terms”), all in accordance with Section 2. The Initial Term and any
Extension Term(s) shall collectively be defined as the “Term”.



--------------------------------------------------------------------------------

Commencement Date:    The Closing Date (as defined in the Purchase Agreement)
for Landlord’s acquisition of the Project from Tenant’s affiliate, Brocade
Communications Systems Skyport LLC (“Seller”). Landlord and Tenant currently
anticipate that the Closing Date shall occur on or before January 28, 2010.

Monthly Base Rent:

        

     

Period

   Monthly NNN
Rent / sq. ft.    Monthly NNN
Rent Total   

Lease Year One

   $ 1.35    $ 261,868.95   

Lease Year Two

   $ 1.39    $ 269,628.03   

First Extension Term (if any)

   $ 1.43    $ 277,387.11   

Second Extension Term (if any)

   $ 1.43    $ 277,387.11   

Third Extension Term (if any)

   $ 1.47    $ 285,146.19   

Fourth Extension Term (if any)

   $ 1.47    $ 285,146.19   

 

Fifth Extension Term (if any)

  

 

 
 
 

 

Fair Market Rental Value,
as determined in accordance
with Section 2(b)(ii)

  

 

Sixth Extension Term (if any)

  

 

 
 
 

 

Fair Market Rental Value,
as determined in accordance
with Section 2(b)(ii)

Security Deposit:    None Landlord’s Broker:    None Tenant’s Broker:   
Studley, whose fee or commission (if any) will be paid by Tenant pursuant to a
separate agreement between Studley and Tenant



--------------------------------------------------------------------------------

Purchase Agreement:

   Real Estate Sale Agreement dated as of January 25, 2010, by and between
Seller, as seller, and Landlord, as purchaser.

The foregoing Basic Lease Information is hereby incorporated into and made a
part of this Lease. Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information hereinabove set forth and
shall be construed to incorporate all of the terms provided under the particular
paragraph pertaining to such information. In the event of any conflict between
any Basic Lease Information and the Lease, the latter shall control.

 

LANDLORD:

CA-SKYPORT III LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

LH GP Holdings LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Its:  

 

TENANT:

BROCADE COMMUNICATIONS SYSTEMS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of January 28,
2010, by and between CA-SKYPORT III LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and BROCADE COMMUNICATIONS SYSTEMS, INC., a Delaware
corporation (“Tenant”).

1. PREMISES.

(a) Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth, Landlord hereby leases to Tenant, and Tenant hereby hires
from Landlord, the “Premises” (as defined in the Basic Lease Information).

(b) Common Area. The term “Project Common Area” or “Common Area” shall mean all
areas and facilities within the Project that are defined in the Skyport Plaza
(Adjusted Parcel II) Declaration of Common Easements, Covenants, Conditions and
Restrictions (the “Declaration”) as “Parcel II Common Area”, and that are
located outside the perimeter footings of any buildings now or hereafter located
in the Project, and any other areas within the Project that are reasonably
designated as Common Areas by Landlord; provided, however, as long as Tenant
leases one hundred percent (100%) of the Building, no portion of the Building or
any other building now or hereafter located in the Project shall be designated
as a Common Area. Landlord and Tenant acknowledge that pursuant to the
Declaration, the EOP Owner (as defined in the Declaration) is responsible for
the maintenance, repair, insurance and replacement of the Common Area, all on
the terms and conditions of, and subject to the allocation and assessment of
costs incurred as provided in, the Declaration. Accordingly, (i) neither
Landlord nor Tenant shall be responsible for maintenance, repair, insurance or
replacement of the Common Area, provided that Landlord shall use commercially
reasonable efforts to enforce the obligations of the EOP Owner under the
Declaration, and (ii) Tenant shall be responsible for payment, as an “Expense”
hereunder, of all “Assessments” attributable to the “Brocade Parcel” pursuant to
the terms of Article IV of the Declaration, provided, however, that any portion
of Assessments that is attributable to a Capital Expenditure (as defined in
Section 7(d) below) shall be amortized over the useful life of the capital item
in question as determined in accordance with the Practice Standard (as defined
in Section 3(b)((i)(D)(1)(v)), together with interest on the unamortized balance
at the Amortization Rate (as defined in Section 3(b)(i)(D)(1)(v)), and only the
annual amortized portion of such cost shall be included in Expenses and payable
by Tenant in any year. Costs that are chargeable to Brocade Owner or otherwise
made the responsibility of the Brocade Owner under the Declaration which are not
Assessments, and which do not result from the actions of Tenant, shall not be
the responsibility of Tenant hereunder.

2. TERM AND POSSESSION.

(a) Term. The initial term of this Lease (the “Term”) shall commence on the
Commencement Date specified in the Basic Lease Information (the “Commencement
Date”), and shall expire on the day immediately preceding the second anniversary
of the Commencement Date (the “Expiration Date”), subject to Tenant’s right to
extend the Term pursuant to Section 2(b).

 

1.



--------------------------------------------------------------------------------

(b) Options To Extend the Term.

(i) 6-Month Extension Terms. The Tenant originally named in this Lease (the
“Original Tenant”), and any other “Qualifying Party,” as that term is defined in
Section 2(b)(iii) below, shall have the right to extend the Term for each of the
6-Month Extension Terms (as defined in the Basic Lease Information) upon the
initial Expiration Date or the Expiration Date as extended by any previous
Extension Term, as applicable, by giving written notice (“Exercise Notice”) to
Landlord at least twelve (12) months prior to the Expiration of the immediately
preceding Term. The Monthly Base Rent during each of the 6-Month Extension Terms
shall be as shown in the Basic Lease Information.

(ii) 5-Year Extension Terms. If Tenant exercises all of the 6-Month Extension
Terms, then Original Tenant and any other Qualifying Party subsequently shall
have the right to further extend the Term for each of the 5-Year Extension Terms
(as defined in the Basic Lease Information) upon the Expiration Date as extended
by any previous Extension Term by giving the Exercise Notice to Landlord not
more than fifteen (15) and not less than twelve (12) months prior to the then
Expiration Date, provided that, as of the date of delivery of the Exercise
Notice, Tenant is not in Default under this Lease after expiration of any
applicable notice and cure period. The Monthly Base Rent during each 5-Year
Extension Term shall be the “Fair Market Rental Value” as that term is defined
in Exhibit E, attached hereto, as such Fair Market Rental Value is determined
pursuant to Exhibit E, attached hereto. The calculation of the “Fair Market
Rental Value” for the 5-Year Extension Terms shall be derived from a review of,
and comparison to, the “Net Equivalent Lease Rates” of the “Comparable
Transactions,” as provided for in Exhibit E, and thereafter, the Fair Market
Rental Value shall be stated as a “Net Equivalent Lease Rate” for each year of
the subject 5-Year Extension Term.

(A) The Fair Market Rental Value shall be determined as follows:

(1) Within fifteen (15) days after receipt of Tenant’s Exercise Notice, and at
least ninety (90) days prior to the commencement of the applicable Extension
Term, Landlord shall deliver to Tenant a good faith written proposal of the Fair
Market Rental Value. Within twenty-one (21) days after receipt of Landlord’s
proposal, Tenant shall notify Landlord in writing (a) that Tenant accepts
Landlord’s proposal or (b) that Tenant elects to submit the determination of
Fair Market Rental Value to arbitration in accordance with this
Section 2(b)(ii)(A). If Tenant does not give Landlord a timely notice in
response to Landlord’s proposal, Landlord’s proposal of Fair Market Rental Value
shall be binding upon Tenant.

(2) If Tenant timely elects to submit the determination of Fair Market Rental
Value to arbitration, Landlord and Tenant shall first negotiate in good faith in
an attempt to determine the Fair Market Rental Value. If Landlord and Tenant are
able to agree within thirty (30) days following the delivery of Tenant’s notice
to Landlord electing arbitration (or if Tenant accepts Landlord’s initial
proposal), then such agreement shall constitute a determination of Fair Market
Rental Value for purposes of this Section, and the parties shall immediately
execute an amendment to this Lease stating the Monthly Base Rent for the
applicable Extended Term. If Landlord and Tenant are unable to agree on the Fair
Market

 

2.



--------------------------------------------------------------------------------

Rental Value within such negotiating period, then within fifteen (15) days after
the expiration of such negotiating period, the parties shall meet and
concurrently deliver to each other in envelopes their respective good faith
estimates of the Fair Market Rental Value (set forth on a net effective rentable
square foot per annum basis consistent with Exhibit E). If the higher of such
estimates is not more than one hundred five percent (105%) of the lower, then
the Fair Market Rental Value shall be the average of the two. Otherwise, the
dispute shall be resolved by arbitration in accordance with this
Section 2(b)(ii)(A).

(3) Within seven (7) days after the exchange of estimates, the parties shall
select as an arbitrator an independent appraiser or real estate broker with at
least five (5) years of experience in appraising or leasing office space in
Santa Clara County (a “Qualified Appraiser”). If the parties cannot agree on a
Qualified Appraiser, then within a second period of seven (7) days, each shall
select a Qualified Appraiser and within ten (10) days thereafter the two
appointed Qualified Appraisers shall select an independent Qualified Appraiser
and the independent Qualified Appraiser shall be the sole arbitrator. If one
party shall fail to select a Qualified Appraiser within the second seven (7) day
period, then the Qualified Appraiser chosen by the other party shall be the sole
arbitrator.

(4) Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Fair Market Rental Value by
choosing whichever of the estimates submitted by Landlord and Tenant the
Qualified Appraiser judges to be more accurate. The Qualified Appraiser shall
notify Landlord and Tenant of its decision, which shall be final and binding. If
the Qualified Appraiser believes that expert advice would materially assist him,
the Qualified Appraiser may retain one or more qualified persons to provide
expert advice. The fees of the Qualified Appraiser and the expenses of the
arbitration proceeding, including the fees of any expert witnesses retained by
the Qualified Appraiser, shall be paid by the party whose estimate is not
selected. Each party shall pay the fees of its respective counsel and the fees
of any witness called by that party.

(B) To the extent that a binding decision has not been completed or reached
prior to the expiration of any preceding period for which Monthly Base Rent has
been determined, Tenant shall pay Monthly Base Rent at the previous Monthly Base
Rent, with an adjustment to be made once Fair Market Rental Value is ultimately
determined by binding appraisal.

(iii) Terms Applicable to All Extension Terms. From and after the commencement
of each Extension Term, all of the other terms, covenants and conditions of the
Lease shall also apply; provided, however, that references to the Term shall be
deemed to include the then-applicable Extension Term, and during the second
5-Year Extension Term Tenant shall have no further rights to extend the Term.
The rights contained in this Section 2(b) may be exercised by (i) Original
Tenant, or (ii) any “Affiliate,” as that term is defined in Section 9(g) of this
Lease, who becomes an assignee of Original’s Tenant’s entire interest in this
Lease in accordance with the terms of Section 9(g) of this Lease, or (iii) any
“Transfer Entity” pursuant to a “Permitted Transfer,” as those terms are defined
in Section 9(e) of this Lease (the parties identified in (i), (ii) and
(iii) individually, a “Qualifying Party” and collectively “Qualifying Parties”).

 

3.



--------------------------------------------------------------------------------

(c) Condition of the Premises / As-Is Sale to Landlord. Prior to the
Commencement Date, Tenant owned the Project. On the sale of the Project to
Landlord, Tenant shall remain in possession and occupancy of the Premises during
the Term, subject to the terms and conditions of this Lease. Landlord and Tenant
acknowledge that Landlord has purchased the Project from Tenant on an “as-is”,
with all faults and defects basis in accordance with the Purchase Agreement.
From and after the Commencement Date, the terms of this Lease shall govern and
control the respective rights and obligations of Landlord and Tenant with regard
to the physical condition of the Premises (provided that the foregoing shall not
be deemed a waiver of any of Landlord’s rights as Purchaser under the Purchase
Agreement, including as such rights may relate to any breach of the terms of the
Purchase Agreement by Tenant, or any representations or warranties made by
Tenant, in each case as Seller under the Purchase Agreement). Accordingly, in
the event of any conflict between the express terms and conditions of this Lease
and the terms and conditions of the Purchase Agreement, the express terms and
conditions of this Lease shall prevail. Tenant acknowledges that Landlord has
not made any representation or warranty with respect to the condition of the
Premises, Building, Project or Common Area, or with respect to the suitability
or fitness of the Premises, Building, Project or Common Area for the conduct of
Tenant’s Permitted Use or for any other purpose. By remaining in occupancy of
the Premises as of the Commencement Date, Tenant shall be deemed to have
accepted the Premises, Land, Project and Common Area (i) on an “as-is”, with all
faults and defects basis, and (ii) as suitable for the purpose herein intended.

3. RENT.

(a) Monthly Base Rent. Commencing on the Commencement Date and continuing
throughout the Term of this Lease, Tenant shall pay the monthly base rent
specified in the Basic Lease Information (“Monthly Base Rent”), on the first day
of each month, in advance, in lawful money of the United States (without any
prior demand therefor and without deduction or offset whatsoever, except as
expressly provided in this Lease), to Landlord at the address specified in the
Basic Lease Information or to such other place as Landlord may from time to time
designate in writing. If any Rent payment date (including the Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Rent is for a period which is shorter than one month, the Rent for
any fractional month shall accrue on a daily basis for the period from the date
such payment is due to the end of such calendar month or to the end of the Term
at a rate per day which is equal to 1/365 of the applicable annual Rent. All
other payments or adjustments required to be made under the terms of this Lease
that require proration on a time basis shall be prorated on the same basis.

(b) Additional Charges for Expenses and Taxes. In addition to Monthly Base Rent,
commencing on the Commencement Date and throughout the Term, Tenant shall pay to
Landlord or to third parties (as applicable) all Additional Charges (as defined
below) as and when payable as provided in this Section 3(b), at the place where
the Monthly Base Rent is payable, and Landlord shall have the same remedies for
a Default in the payment of Additional Charges as for a Default in the payment
of Monthly Base Rent.

 

4.



--------------------------------------------------------------------------------

(i) Definitions of Additional Charges: For purposes of this Lease, the following
terms shall have the meanings hereinafter set forth:

(A) “Additional Charges” shall mean Expenses payable by Tenant pursuant to
Section 3(b)(iii) and Real Estate Taxes payable by Tenant pursuant to
Section 3(b)(ii) (the foregoing collectively sometimes being referred to herein
as “Additional Charges for Expenses and Taxes”), and all other charges and other
amounts whatsoever payable by Tenant under this Lease.

(B) “Tax Year” shall mean each twelve (12) consecutive month period commencing
January 1st of the calendar year during which the Commencement Date of this
Lease occurs, provided that Landlord, upon notice to Tenant, may change the Tax
Year from time to time to any other twelve (12) consecutive month period and, in
the event of any such change, Real Estate Taxes (as hereinafter defined) shall
be equitably adjusted for the Tax Years involved in any such change.

(C) “Real Estate Taxes” shall mean all federal, state, county, or local
governmental or municipal taxes, assessments, charges, fees and other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary, levied upon or with respect to the Project or Landlord’s personal
property used in the operation of the Project or Landlord’s interest in the
Project. Real Estate Taxes shall include, without limitation, all general real
property taxes and general and special assessments, charges, fees or assessments
for transit and/or parking, housing, police, fire or other governmental services
or purported benefits to the Building or Project, service payments in lieu of
taxes, and any tax, fee or excise on the act of entering into this Lease, or on
the use or occupancy of the Project or any part thereof by Tenant, or on the
rent payable under this Lease, including, without limitation, any business or
gross income tax or excise tax with respect to the receipt of such rent, or upon
or with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof, that are now or hereafter levied or assessed against Landlord by the
United States of America, the State of California, or any political subdivision,
public corporation, district or any other political or public entity, and shall
also include any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for, or as an addition to, in whole or in
part, any other Real Estate Taxes, whether or not now customary or in the
contemplation of the parties on the date of this Lease, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13. Real Estate Taxes shall also include (i) any governmental or
private assessments or the Project’s contribution towards a governmental or
private cost-sharing agreement for the purpose of augmenting or improving the
quality of services and amenities normally provided by governmental agencies;
and (ii) any assessment, tax, fee, levy or charge, upon this

 

5.



--------------------------------------------------------------------------------

Lease (but not upon the Purchase Agreement or any deed or other document to
which Tenant is a party pursuant to the Purchase Agreement and any transfer tax
applicable to the sale of the Property from Tenant to Landlord shall be excluded
from the definition of Real Estate Taxes), creating or transferring the
leasehold interest in the Premises to Tenant. Real Estate Taxes shall not
include (1) franchise, transfer, inheritance or capital stock taxes, or
(2) federal or state income taxes, or (3) penalties incurred as a result of
Landlord’s failure to make payments of, and/or to file any tax or informational
returns with respect to, any Real Estate Taxes (except to the extent such
failure results from Tenant’s failure to make payment of Real Estate Taxes
either prior to the Commencement Date (during the period of Tenant’s ownership
of the Project) or as and when required hereunder, or to provide information or
otherwise cooperate with Landlord in connection therewith). Real Estate Taxes
shall also include reasonable legal fees, costs and disbursements incurred in
connection with proceedings to contest, determine or reduce Real Estate Taxes;
provided that such fees, costs and disbursements do not exceed the actual
savings in Real Estate Taxes obtained by Tenant as a result of such proceeding
over the Term. If any assessments are levied on the Building or Project, Tenant
shall have no obligation to pay more than that amount of annual installments of
principal and interest that would become due during the Term had Landlord
elected to pay the assessment in installment payments, even if Landlord pays the
assessment in full. If Landlord receives a refund of Real Estate Taxes, or a
credit against its future Taxes, attributable to Real Estate Taxes paid with
respect to any calendar year or portion thereof during the Term, then Landlord
shall pay to Tenant an amount equal to that portion of the refund attributable
to any period during the Term, net of any reasonable expenses incurred by
Landlord in achieving such refund, and if this Lease shall have expired, or is
otherwise terminated prior to Landlord’s receipt of any such refund or credit to
which this sentence would otherwise apply, then Landlord shall refund in cash
any such refund or credit due to Tenant within thirty (30) days after Landlord’s
receipt of such refund. Landlord’s obligation to so refund to Tenant any such
refund or credit of Real Estate Taxes shall survive such expiration or
termination.

(D) “Expenses”

(1) “Expenses” shall mean the total costs and expenses and amounts of every kind
and nature paid or incurred (without duplication) by Landlord in connection with
the management, operation, maintenance, security, improvement, replacement and
repair of the Premises, Building, Project and Project Common Area, including,
without limitation, the following:

(i) If and to the extent not paid directly by Tenant, (a) the cost of air
conditioning, electricity, steam, heating, mechanical, ventilating, elevator
systems, access control and/or security systems, and all other utilities and
services, and (b) the cost of supplies and equipment and maintenance and service
contracts in connection therewith.

 

6.



--------------------------------------------------------------------------------

(ii) If and to the extent not paid directly by Tenant, the cost of repairs and
general maintenance and cleaning of the Premises, Building, Project, and Common
Area.

(iii) The cost of fire, extended coverage, boiler, sprinkler, public liability,
property damage, rent, and earthquake and flood (in the case of earthquake and
flood, if Landlord elects to obtain it) and other insurance for the Premises,
Building, Project and/or Common Areas obtained by Landlord (to the extent
permitted by Section 10(f)), all including, without limitation, insurance
premiums and deductible amounts paid by Landlord (provided, that the cost of
such premiums and deductibles shall be consistent with Section 10(f), and any
deductible amount paid by Landlord which relates to a Capital Expenditure shall
be amortized over the useful life of the repair in question in the same manner
as a capital expenditure, all as described in Section 3(b)(i)(D)(1)(v)).

(iv) Fees, charges and other costs directly related to the operation of the
Building and/or Project (as distinct from the operation of the legal entity
which owns the Building and/or Project), including management fees, consulting
fees, legal fees and accounting fees, fees of all independent contractors
engaged by Landlord directly related to the operation of the Building and/or
Project or reasonably charged by Landlord if Landlord performs management
services in connection with the Building and/or Project, (though the management
fee shall not exceed the cap noted in Section 3(b)(i)(D)(2)(ff)).

(v) The cost of any Capital Expenditures, as provided in Section 7(d) below. The
costs of any such Capital Expenditures incurred by Landlord (whether performed
by Landlord or Tenant) shall be amortized over the useful life of the capital
item in question as determined in accordance with general industry practice with
respect to the operation of and accounting for commercial office buildings in
San Jose, California (the “Practice Standard”), together with interest on the
unamortized balance at the greater of (x) the rate paid by Landlord on funds
borrowed from an institutional lender specifically for the purpose of making
such capital improvements, repairs or replacements; or (y) 8% per annum (such
greater amount being defined as the “Amortization Rate”), and only the annual
amortized portion of such cost shall be included in Expenses for any year. Any
“deductible” amounts relating to Capital Expenditures required to be paid by
Tenant hereunder in connection with any insurance policy carried by Landlord
shall be amortized over the useful life of the restoration work to which such
deductible amount relates in accordance with the Practice Standard, in the same
manner as other Capital Expenditures that are included in Expenses as provided
above.

(vi) Any expenses paid or incurred by Landlord in connection with the
management, operation, maintenance and repair of

 

7.



--------------------------------------------------------------------------------

the Premises, Building or Project Common Area and any other Expenses paid or
incurred by Landlord for the benefit of the Project as a whole, including, but
not limited to, the cost of maintaining any traffic improvements, surface
parking lots (including pothole repair, re-sealing and striping) and facilities
located in the Project Common Area, the cost of any security provided by
Landlord for all or any portions of the Project Common Area, and any costs
allocated to the Project Common Area (or the Project as a whole) including costs
for the Project which Landlord may incur together with one or more other
buildings or properties, whether pursuant to the Declaration or any other
conditions, covenants and restrictions, any reciprocal easement agreement, any
common area agreement or otherwise, which shared costs and expenses shall be
prorated between the Project and the other buildings or properties in accordance
with the terms of such agreement or otherwise on an equitable basis.

(vii) Any other reasonable expenses of any other kind whatsoever reasonably
incurred in managing, operating, maintaining and repairing the Building,
including, but not limited to, costs incurred or assessed pursuant to any ground
lease or other Encumbrances.

(2) Notwithstanding anything to the contrary in Section 3(b)(i)(D)(1), Expenses
shall not include, and in no event shall Tenant have any obligation to pay for
pursuant to this Section 3(b), or Sections 5, 7, or 12, (aa) the acquisition
cost of the Land and the initial construction cost of the Project; (bb) the cost
of providing tenant improvements to Tenant or any other tenant and costs of
preparing any other premises in the Project for occupancy by any other tenant,
including brokerage commissions, attorneys fees and other fees incurred in
connection with the leasing thereof; (cc) costs of financing, mortgaging or
hypothecating any of Landlord’s interest in the Project or any part thereof or
debt service (including, but without limitation, interest, principal and any
impound payments) required to be made on any mortgage or deed of trust recorded
with respect to all or any portion of the Project, other than debt service and
financing charges imposed with respect to amortization of Capital Expenditures
pursuant to Section 3(b)(i)(D)(1)(v) above; (dd) the cost of special services,
goods or materials provided to other tenants to the extent such special
services, good or materials are in excess of the services, goods or materials
Landlord is obligated to provide to Tenant or generally to other tenants in the
Project at Landlord’s expense; (ee) depreciation of the Project; (ff) the
portion of a management fee payable to Landlord or any other entity managing the
Building, Common Area or Project (including, without limitation, pursuant to the
Declaration) in excess of one and one-half percent (1.5%) of Monthly Base Rent
on an annualized basis; (gg) penalties resulting from Landlord’s failure to
comply with applicable Laws other than with respect to compliance with such Laws
which are expressly Tenant’s responsibility under this Lease;

 

8.



--------------------------------------------------------------------------------

(hh) costs for which Landlord has the right to receive reimbursement from
others; (ii) costs to correct any construction or design defects in the original
construction of the “Base Building,” as that term is defined in Section 7(a)
below; (jj) costs covered by warranty; (jj) intentionally omitted; (kk)
liabilities and losses relating to the abatement or cleanup of Hazardous
Materials brought onto the Project by parties other than Tenant or any Tenant
Party; (ll) advertising or promotional expenditures; (mm) leasing or sales
commissions; (nn) repairs, restoration or other work occasioned by condemnation
or casualty, to the extent of amounts paid or payable under insurance policies
maintained by Landlord with respect to the Premises, Building or Project; (oo)
wages, salaries, fees or fringe benefits (“Labor Costs”) paid to executive
personnel or officers or partners of Landlord (provided, however, that if such
individuals provide services directly related to the operation or maintenance of
the Property that, if provided directly by a general manager or property manager
or his or her general support staff, would normally be chargeable as an
operating expense of a comparable building, and if such individuals are within
job categories specifically identified to and approved by Tenant in writing
prior to the Commencement Date, then the Labor Costs of such individuals may be
included in Expenses to the extent of the percentage of their time that is spent
providing such services to the Project); (pp) costs to remedy Building or
Project conditions which are in violation of applicable Laws as of the
Commencement Date, including without limitation any Capital Expenditures to
correct any such conditions, provided that certain of such costs, as set forth
in Section 5(a) below, may be the direct responsibility of Tenant); (qq)
Landlord’s general overhead expenses in excess of the property management fee;
(rr) legal fees, accountants’ fees and other expenses associated with the
defense of Landlord’s title to or Landlord’s interest in the Project or any part
thereof; (ss) charitable or political contributions of Landlord; (tt) interest
and penalties arising out of Landlord’s failure to make timely payments of its
obligations to third parties, to the extent not caused by Tenant’s failure to
make such payments when due under this Lease; (uu) reserves for future Expenses
or Real Estate Taxes that would be incurred subsequent to the then current
accounting year, except as expressly provided herein and provided further that
such exclusion shall not affect accruals made in accordance with the Practice
Standard with respect to the operation of and accounting for commercial
buildings in the San Jose, California, vicinity; (vv) except as already covered
by item (ff) above, any amounts paid to any person, firm or corporation related
or otherwise affiliated with Landlord or any general partner, officer of
director of Landlord or any of its general partners, to the extent that such
amounts materially exceed arms-length competitive prices paid by owners of
first-class office buildings in the San Jose, California metropolitan area for
the services or goods provided; (ww) costs incurred by Landlord which are
associated with the operation of the business of the legal entity which
constitutes Landlord as the same is separate and apart

 

9.



--------------------------------------------------------------------------------

from the cost of the management, maintenance, repair, preservation, ownership
and operation of the Project, including legal entity formation and legal entity
accounting; (xx) costs of selling, or syndicating, any of Landlord’s interest in
the Building or any part thereof; (yy) costs incurred in connection with any
claims by employees of Landlord for wrongful termination or other breach of a
contract of employment or any form of discriminatory or other tortious conduct;
(zz) costs directly resulting from the gross negligence of Landlord, its
employees, agents and contractors; (aaa) the cost to reconfigure or otherwise
modify the size, design or layout of the parking facility; (bbb) intentionally
omitted; (ccc) Landlord’s title insurance, automobile insurance, key man and
other life insurance, long and short-term disability insurance and health
insurance, except only for group plans providing reasonable benefits to persons
identified and approved pursuant to Section 3(b)(i)(D)(2)(oo) who are employed
and engaged on a substantially full time basis in operating and managing the
Building (or the Building’s proportionate share thereof based on such employees’
time spent engaged in operating and managing the Building); and (ddd) costs
incurred by Landlord solely as a result of Landlord’s breach of this Lease,
except to the extent such costs reflect costs that would have been incurred by
Landlord absent such breach and that would have been includable in Expenses.

(E) “Expense Year” shall mean each twelve (12) consecutive month period
commencing January 1 of the calendar year during which the Commencement Date of
this Lease occurs, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Expenses shall be equitably
adjusted for the Expense Years involved in any such change.

(ii) Payment of Real Estate Taxes: Commencing on the Commencement Date, Tenant
shall pay to Landlord as Additional Charges one-twelfth (1/12th) of Real Estate
Taxes for each Tax Year on or before the first day of each month during such Tax
Year, in advance, in an amount reasonably estimated by Landlord and billed by
Landlord to Tenant. Landlord shall have the right initially to determine monthly
estimates and, in good faith, to revise such estimates from time to time. With
reasonable promptness (not to exceed one hundred eighty (180) days) after the
later of the expiration of such Tax Year or Landlord’s receipt of tax bills for
such Tax Year (or Landlord’s receipt of supplemental tax bills for prior years
during the Term), Landlord shall furnish Tenant with a statement (herein called
a “Tax Statement”) setting forth the amount of Real Estate Taxes for such Tax
Year (or any such prior year); any Tax Statement will be accompanied by a true
and correct copy of the tax bills upon which the Tax Statement is based. If the
actual Real Estate Taxes for such Tax Year (or prior year) exceeds the estimated
Real Estate Taxes paid by Tenant for such Tax Year, Tenant shall pay to Landlord
the difference between the amount paid by Tenant and the actual Real Estate
Taxes on or before the earlier of thirty (30) days after the receipt of a Tax
Statement or fifteen (15) days prior to the delinquency date for the Real Estate
Tax payment reflected in the applicable Tax Statement. If the total amount paid
by Tenant for

 

10.



--------------------------------------------------------------------------------

any such Tax Year shall exceed the actual Real Estate Taxes for such Tax Year,
such excess shall be credited against the next installment of Real Estate Taxes
due from Tenant to Landlord hereunder, or if the Term has ended then Landlord
shall reimburse Tenant for such overage on or before the thirtieth (30th) day
following the Expiration Date. Notwithstanding anything to the contrary
contained herein, no delay by Landlord in providing a Tax Statement shall be
deemed a default by Landlord or a waiver of Landlord’s right to require payment
of the actual or estimated sums of Real Estate Taxes or Tenant’s right to
receive reimbursement of overpaid Real Estate Taxes.

(iii) Payment of Expenses: Commencing on the Commencement Date, Tenant shall pay
to Landlord as Additional Charges one-twelfth (1/12th) of the Expenses for each
Expense Year on or before the first day of each month of such Expense Year, in
advance, in an amount reasonably estimated by Landlord based on historic actual
expenses and (as applicable) any budgets provided by the EOP Owner pursuant to
the Declaration, with any adjustments from historic amounts explained in detail
in Landlord’s estimate, and billed by Landlord to Tenant. Landlord’s annual
statement of estimated Expenses for any year shall be set forth in reasonable
detail, and shall contain a line-item breakdown of material component costs by
Expense Categories (as defined below). Landlord shall have the right initially
to determine monthly estimates and to revise such estimates from time to time.
With reasonable promptness (not to exceed ninety (90) days) after the expiration
of each Expense Year, Landlord shall furnish Tenant with a statement (herein
called an “Expense Statement”), setting forth in reasonable detail the Expenses
for such Expense Year showing at least the following major categories and
subcategories of Expenses (“Expense Categories”), to the extent any of the same
are included in Expenses in a particular Expense Year: administration; cleaning;
engineering; repairs and maintenance; HVAC; elevator; security/safety;
insurance; management fees; costs and assessments against the Project under the
Declaration (with any detail and/or breakdown provided by the EOP Owner pursuant
to the Declaration); and a detailed breakdown of all capital costs included in
Expenses for such year. If the actual Expenses for such Expense Year exceeds the
estimated Expenses paid by Tenant for such Expense Year, Tenant shall pay to
Landlord the difference between the amount paid by Tenant and the actual
Expenses within thirty (30) days after the receipt of an Expense Statement. If
the total amount paid by Tenant for any such Expense Year shall exceed the
actual Expenses for such Expense Year, such excess shall be credited against the
next installment of the estimated Expenses due from Tenant to Landlord hereunder
or if the Term has ended then Landlord shall reimburse Tenant for such overage
on or before the thirtieth (30th) day following the Expiration Date.
Notwithstanding anything to the contrary contained herein, no delay by Landlord
in providing an Expense Statement shall be deemed a default by Landlord or a
waiver of either Landlord’s right to require payment of the actual or estimated
sums of Expenses or Tenant’s right to receive a reimbursement of overpaid
Expenses.

(iv) Other: To the extent any item of Real Estate Taxes or Expenses is payable
by Landlord in advance of the period to which it is applicable (e.g. insurance
and tax escrows required by any Mortgagee), or to the extent that prepayment is
customary for the service or matter, Landlord may (i) include such items in
Landlord’s estimate for periods prior to the date such item is to be paid by
Landlord and (ii) to the extent

 

11.



--------------------------------------------------------------------------------

Landlord has not collected the full amount of such item prior to the date such
item is to be paid by Landlord, Landlord may include the balance of such full
amount in a revised monthly estimate for Additional Charges. If the Commencement
Date or Expiration Date shall occur on a date other than the first day of a Tax
Year and/or Expense Year, Real Estate Taxes and Expenses, for the Tax Year
and/or Expense Year in which the Commencement Date or Expiration Date, as
applicable, occurs shall be prorated on a daily basis based upon the number of
days in such Tax Year and/or Expense Year as set forth in Section 3(a) above.

(v) Audit: Landlord shall maintain at all times during the term of this Lease,
at an office of Landlord located in Santa Clara County, California (and, if not
available in Santa Clara County, Landlord will provide accurate copies thereof
in Santa Clara County for Tenant’s review), full, complete and accurate books of
account and records with respect to Expenses and Real Estate Taxes, and shall
retain such books and records, as well as contracts, bills, vouchers, and
checks, and such other documents as are reasonably necessary to properly audit
the Expenses and Real Estate Taxes. If Tenant shall dispute the amount set forth
in any statement provided by Landlord hereunder, the Tenant shall have the
right, not later than sixty (60) days following receipt of such statement and
upon the condition that Tenant shall first pay to Landlord the full amount in
dispute, to notify the Landlord of such dispute and to request an audit in
writing, and within sixty (60) days of the Landlord’s receipt of the Tenant’s
written notice the Tenant shall cause the Landlord’s books and records with
respect to Expenses and Real Estate Taxes for such fiscal year to be audited by
a reputable, independent, third party certified public accountant experienced in
performing such type of audits selected by the Tenant and subject to the
Landlord’s approval which shall not be unreasonably withheld or delayed. Such
auditor shall execute a commercially reasonable confidentiality agreement with
respect to Landlord’s records and the results of any such audit. The applicable
Expense Statement(s) and/or Tax Statement(s) shall be appropriately adjusted on
the basis of such audit. If such audit discloses a liability for a refund in
excess of six percent (6%) of the actual Expenses or Real Estate Taxes, as
applicable, for the fiscal year just ended, the cost of such audit shall be
borne by the Landlord, otherwise the cost of such audit shall be paid by the
Tenant. If the Tenant shall not request an audit in accordance with the
provisions of this Section within sixty (60) days after receipt of the statement
provided pursuant to this Section, such statement shall be final and binding for
all purposes. The Tenant acknowledges and agrees that any information revealed
in the above described audit may contain proprietary and sensitive information
and that significant damage could result to the Landlord if such information
were disclosed to any party other than the Tenant’s auditors, executives,
financial managers and consultants, lenders and tenants, any potential assignee
or subtenant of the Premises, and each of the foregoing’s legal counsel,
executives and financial managers, all of whom the Tenant shall require to keep
confidential any information discovered through such audit. Except to the extent
required by an order of a court with proper jurisdiction (in which event, the
Tenant shall give the Landlord reasonable prior notice prior to any such
disclosure required of the Tenant), Tenant shall not in any manner disclose,
provide or make available any information revealed by the audit to any person or
entity (other than those listed above) without the Landlord’s prior written
consent, which consent may be withheld in the Landlord’s sole and absolute
discretion. The information disclosed by the

 

12.



--------------------------------------------------------------------------------

audit will be used by the Tenant solely for the purpose of evaluating the
Landlord’s books and records in connection with this Section. Notwithstanding
the foregoing, the audit rights set forth in this Section shall not be used by
Tenant to contest the amount of Assessments charged under the Declaration (as
opposed to the method of amortization of any portion that would be a Capital
Expenditure or the characterization of any portion as a Capital Expenditures,
which are subject to audit pursuant to this Section), which amounts may be
audited by Tenant through the terms of Section 4.11 of the Declaration, provided
that (i) Landlord shall take appropriate action and use commercially reasonable
efforts to allow Tenant to exercise such audit rights, and will cooperate in a
commercially reasonable manner in any such audit pursued by Tenant, and (ii) to
the extent that Tenant achieves a reimbursement of any previously paid
Assessments through any such audit, Landlord shall reimburse such amounts to
Tenant to the extent that Tenant previously paid Expenses or Real Estate Taxes
that are attributable to such reimbursed Assessments.

(c) “Rent”. As used herein, the term “Rent” shall include all Monthly Base Rent
and Additional Charges (including, without limitation, Additional Charges for
Expenses and Taxes pursuant to Section 3(b)). If the Commencement Date occurs on
a day other than the first day of a calendar month, or the Expiration Date
occurs on a day other than the last day of a calendar month, then the Monthly
Base Rent and any applicable Additional Charges for such fractional month shall
be prorated as set forth in Section 3(a) above.

(d) Late Charges. Tenant recognizes that late payment of any Monthly Base Rent
and/or Additional Charges will result in administrative expenses to Landlord,
the extent of which additional expense is extremely difficult and economically
impractical to ascertain. Tenant therefore agrees that if Tenant has not paid
any installment of any Monthly Base Rent and/or Additional Charges ten
(10) business days after it is due, the amount of such unpaid Monthly Base Rent
and/or Additional Charges shall be increased by a late charge to be paid to
Landlord by Tenant in an amount equal to one percent (1%) of the amount of the
delinquent Monthly Base Rent and/or Additional Charges plus any reasonable
attorneys’ fees incurred by Landlord in order to collect such Rent or other
charges not paid by Tenant; provided that, the first time during any calendar
year during the Term that Tenant does not pay any Monthly Base Rent and/or
Additional Charges when due, Tenant shall be afforded a grace period of ten
(10) business days following written notice from Landlord that a payment has not
been timely made prior to the imposition of such late charge. In addition, any
outstanding Monthly Base Rent, Additional Charges, late charges and other
outstanding Rent amounts that are not paid prior to the expiration of applicable
grace or cure periods provided hereunder shall accrue interest from the date due
until paid to Landlord at an annualized rate of the lesser of (i) the greater of
(a) 10% or (b) The Federal Reserve Discount Rate plus 5%, or (ii) the maximum
rate permitted by law (the “Default Rate”). Tenant agrees that such amount is a
reasonable estimate of the loss and expense to be suffered by Landlord as a
result of such late payment by Tenant.

(e) Taxes Directly Payable by Tenant. Prior to delinquency Tenant shall pay all
taxes levied or assessed upon Tenant’s equipment, furniture, fixtures and other
personal property located in or about the Premises. If and to the extent that
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon Tenant’s equipment, furniture, fixtures or other personal
property, Tenant shall pay to Landlord, within thirty (30) days after written
demand accompanied by reasonably detailed back-up documentation, the taxes so
levied against Landlord, or the proportion thereof resulting from said increase
in assessment, as an Additional Charge.

 

13.



--------------------------------------------------------------------------------

4. USE.

(a) Use of the Premises and Common Area. Tenant may use and occupy the Premises
for the purposes specified in the Basic Lease Information (“Permitted Use”),
subject to the terms and conditions of this Lease, and for no other use or
purpose without the prior written consent of Landlord, which consent Landlord
shall not unreasonably withhold, condition or delay. Tenant shall be entitled to
the use on a nonexclusive basis, in accordance with the limitations and
restrictions in this Lease, of the Project Common Area with other occupants of
the Project, if any. It is the intention of Landlord and Tenant that Tenant be
able to use the Premises in the same manner during the Term as it did prior to
the Commencement Date. Accordingly, Tenant shall have the use of the
telecommunications and fiber optic lines, infrastructure and facilities located
on the Land and serving the Premises, utility lines and infrastructure located
on the Project up to the point to connection to the public utility in the public
right of way, exterior signage located on the Project, and Antennae located on
or adjacent to the Building and also of the equipment located within Garage B
(as defined in the Declaration and listed on Exhibit C attached hereto (the
“Exterior Equipment”) (all of the foregoing, including the Exterior Equipment,
being collectively defined as the “Existing Facilities”), at no additional
charge to Tenant. Notwithstanding anything to the contrary in the Basic Lease
Information or in this Lease, Tenant understands and agrees that certain
conditions, covenants and restrictions, easements, licenses, access agreements
and other encumbrances recorded in the official records of Santa Clara County
(collectively, any ground lease and any such other encumbrances, including the
Declaration and Master CC&Rs defined below, are sometimes collectively referred
to herein as the “Encumbrances”) may encumber the Land and/or Project now or in
the future, including, without limitation, (i) the Declaration, and (ii) Skyport
Plaza Declaration of Common Easements, Covenants, Conditions and Restrictions
(the “Master CC&Rs”). Tenant further understands that Tenant’s occupancy and use
of the Premises and use of the Common Area may be restricted by such
Encumbrances. Landlord may, from time to time, promulgate reasonable and
customary rules and regulations as reasonably deemed necessary and appropriate
for the operation and maintenance of a single tenant building such as the
Building.

(b) Rights under Declaration. During the Term of the Lease, Tenant shall have
the right to exercise (on behalf of Landlord) all of the rights of the “Brocade
Owner” under the Declaration to the extent not in conflict with the express
terms of this Lease and to the extent relating to Tenant’s use and operation of
the Premises, use of the Common Area, and/or any Expenses, Real Estate Taxes or
other amounts payable by Tenant hereunder, including, without limitation, the
right to audit Assessments charged to the Brocade Owner as provided in
Section 4.11 of the Declaration. The parties agree that Tenant shall not have
the right of Brocade Owner to reconfigure the common areas as provided in the
Declaration.

(c) No Nuisance or Waste. Tenant shall not use or allow the Premises to be used
for any unlawful purpose, nor shall Tenant cause or maintain or permit any
nuisance in, on or about the Premises or Project. Tenant shall not commit or
suffer the commission of any waste in, on or about the Premises.

 

14.



--------------------------------------------------------------------------------

5. COMPLIANCE WITH LAWS.

(a) Tenant’s Compliance Obligations. Tenant shall not use the Premises or permit
anything to be done in or about the Premises, or do or permit anything to be
done by Tenant or any of Tenant’s employees, agents, affiliates, principals,
licensees, assigns, subtenants, successors or contractors (each of the foregoing
including Tenant, a “Tenant Party” and collectively, the “Tenant Parties”)
within the portions of the Project outside the Premises, which will in any way
conflict with any Laws (as defined below), and Tenant shall operate its business
at the Premises in compliance at all times with all Laws; provided, however,
that Tenant’s obligation to comply with Laws is subject to Section 31 below
relating to Hazardous Materials. Additionally, Tenant shall, at its sole cost
and expense, correct any condition in the Premises, Building or Project
necessary to remedy any non-compliance with Laws; provided, however, that if any
such compliance requirement (i) relates to the “Base Building” (as defined in
Section 7(a) below), (ii) requires a Capital Expenditure (as defined in
Section 7(d) below), and (iii) is not triggered by Tenant’s installation after
the Commencement Date of any improvements or Alterations in the Premises or use
of any such improvements or Alterations, or by Tenant’s specific use of the
Premises (as opposed to general office use) (such requirement satisfying clauses
(i), (ii) and (iii) being defined as a “Capital Compliance Obligation”), then
the terms of Section 7(d) shall apply. Capital Compliance Obligations shall not
include, and Tenant shall bear the entire cost of, compliance requirements that
are triggered by Tenant’s installation after the Commencement Date of any
improvements or Alterations in the Premises or use of any such improvements or
Alterations, or by Tenant’s specific use of the Premises (as opposed to general
office use) (such requirements being defined as the “Tenant Compliance Work”),
and Section 7(d) shall not apply to Tenant Compliance Work. Tenant may elect,
instead of performing any Tenant Compliance Work triggered by Tenant’s
installation or use of any improvements or Alterations in the Premises, to
remove or modify the improvements or Alterations triggering the requirement
prior to the expiration or earlier termination of this Lease; and (2) Tenant may
elect, instead of performing Tenant Compliance Work caused by Tenant’s specific
use of the Premises (as opposed to general office use), to discontinue the
specific use triggering the non-compliance.

(b) Landlord’s Compliance Obligations. Landlord’s only obligations with respect
to compliance of the Premises, Building, Project or Common Area with applicable
Laws are (i) as set forth in Section 7(d), and (ii) to use commercially
reasonable efforts to enforce any obligations of the EOP Owner under the
Declaration.

(c) General.

(i) In the case of any conflict between the provisions of this Section 5 and
Section 31 below with respect to Hazardous Materials, Section 31 shall control.

(ii) Any alterations that are Tenant’s responsibility pursuant to Section 5(a)
shall be made in accordance with Section 6 below, at Tenant’s sole cost and
expense.

(iii) The allocation of Landlord’s costs with respect to Landlord Compliance
Work performed by Landlord shall be as set forth in Section 3(b).

 

15.



--------------------------------------------------------------------------------

(iv) Landlord and Tenant shall each have the right to contest any alleged
violation of Laws in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by Law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by Law. Landlord and Tenant
shall each, with respect to its obligations under this Section 5, make all
repairs, additions, alterations or improvements necessary to comply with the
terms of any final order or judgment, after the exhaustion of any and all rights
to appeal or contest.

(v) As used herein, the term “Laws” shall mean any and all present and future
laws, statutes, ordinances, resolutions, regulations, proclamations, orders or
decrees of any municipal, county, state or federal government or other
governmental or regulatory authority with jurisdiction over the Project, or any
portion thereof, whether currently in effect or adopted in the future and
whether or not in the contemplation of the parties hereto, and shall include,
without limitation, all Laws relating to health and safety (including, without
limitation, the California Occupational Safety and Health Act of 1973 and the
California Safe Drinking Water and Toxic Enforcement Act of 1986, including
posting and delivery of notices required by such Laws with respect to the
Premises), disabled accessibility (including, without limitation, the Americans
with Disabilities Act, 42 U.S.C. section 12101 et seq.), Hazardous Materials,
and all present and future life safety, fire, sprinkler, seismic retrofit,
transportation demand management plan, building code and municipal code
requirements. Tenant shall promptly deliver to Landlord a copy of any notice
received from any governmental agency in connection with the Premises.

(d) Insurance Requirements. Tenant shall not do or permit anything to be done in
or about the Premises or at the Project or bring or keep anything therein which
will in any way increase the rate of any insurance upon the Project or any of
its contents (unless Tenant agrees to pay for such increase) or cause a
cancellation of any insurance on the Project or otherwise violate any
requirements, guidelines, conditions, rules or orders with respect to such
insurance. Tenant shall at its sole cost and expense promptly following notice
to Tenant comply with the requirements of the Insurance Services Office (ISO),
board of fire underwriters, or other similar body now or hereafter constituted
relating to or affecting Tenant’s use or occupancy of the Project (other than in
situations where compliance involves repair, maintenance or replacement of items
that Landlord is expressly required to repair, maintain or replace under this
Lease).

6. ALTERATIONS.

(a) Landlord Consent. Tenant shall not make or suffer to be made any
alterations, additions or improvements (herein referred to individually as an
“Alteration,” and collectively as the “Alterations”) in, on or to the Premises
or Land or any part thereof without the prior written consent of Landlord.
Tenant’s request for approval of any such proposed Alterations shall be
accompanied by a full set of complete plans and specifications for such proposed
Alterations for Landlord’s review. If Landlord fails to approve or disapprove
any proposed Alterations within twenty (20) calendar days after receipt of
Tenant’s written request for approval, Landlord shall be deemed to have approved
such Alterations. Any Alterations in, on or to the Premises, except for Tenant’s
Personal Property (as defined below) shall be the

 

16.



--------------------------------------------------------------------------------

property of Tenant during the Term and shall become Landlord’s property at the
end of the Term without compensation to Tenant, provided that, concurrent with
and as a condition to Landlord’s approval of any Alterations of a non-customary
general office nature, Landlord may require that Tenant remove such Alterations
at the expiration or earlier termination of the Lease. If Tenant fails to
complete any required removal and/or to repair any damage caused by the removal
of any improvement or Alterations in the Premises as set forth herein, Landlord
may (as its sole remedy for such failure by Tenant to remove), upon not less
than five (5) business days’ notice to Tenant, do so and may charge the cost
thereof to Tenant. Landlord shall exercise good faith business judgment in
reviewing any request by Tenant for Landlord’s consent to Alterations and shall
not unreasonably withhold, condition or delay its consent to Alterations.
“Tenant’s Personal Property” shall mean, collectively, any trade fixtures,
furniture, trade equipment and other personal property located in the Premises
or installed by the Tenant which may be removed from the Premises without injury
thereto (including, without limitation, demountable partitions, laboratory
fixtures and equipment, refrigerators and other kitchen appliances, computer
racking and similar demountable fixtures, but excluding wiring, conduit and
fiber optic cabling and similar infrastructure related to telephone,
telecommunications or similar communications systems). Tenant’s Personal
Property shall remain the property of the Tenant during the Term and Tenant’s
rights with respect to the removal of Tenant’s Personal Property are as set
forth in Section 23 below.

(b) Permitted Alterations. Notwithstanding Section 6(a), Tenant may make
Alterations to the Premises without Landlord’s prior consent so long as such
Alterations (i) do not have a material adverse effect on the Base Building
(including Base Building Systems), (ii) are not visible from the exterior of the
Premises and do not otherwise affect the exterior appearance of the Building,
(iii) are consistent with Tenant’s Permitted Use hereunder; (iv) do not require
any application to a political jurisdiction for rezoning, general plan
amendment, variance, conditional use permit or architectural review approval,
(v) will not materially interfere with the use and occupancy of any other
portion of the Project by Landlord, or by any other party with the right to use
any portion of the Project, and (vi) comply with any ground lease and any other
Encumbrances (any such Alterations being defined herein as “Permitted
Alterations”). Tenant shall be required to notify Landlord in writing before
making any Permitted Alterations and within thirty (30) days after completion of
such Permitted Alterations.

(c) Construction of Alterations. All Alterations shall be made by Tenant, at
Tenant’s sole cost and expense, and, other than Permitted Alterations, shall be
made in accordance with plans and specifications reasonably approved by
Landlord, and with a contractor reasonably approved by Landlord.

7. REPAIR AND MAINTENANCE.

(a) Landlord’s Obligations to Repair and Maintain. Landlord shall pay for
Capital Expenditures relating to the Base Building as set forth in Section 7(d)
below. As used herein, the “Base Building” shall mean and refer to (i) the roof
of the Building (excluding the roof membrane), (ii) the exterior walls, windows
and window frames of the Building, and (iii) the floor and ceiling slabs and
other structural portions of the Building, including, without limitation, the
foundation, curtain wall, exterior glass, mullions, columns, beams and shafts
(including elevator shafts), and (iv) the components of the Building Systems (as
defined in Section 7(b)) below) which are more particularly described on Exhibit
F (the “Base Building Systems”). The Base Building shall not include any
interior tenant improvements.

 

17.



--------------------------------------------------------------------------------

(b) Tenant’s Obligations to Repair and Maintain. At all times during the Lease
Term, and, subject to reimbursement from Landlord for Capital Expenditures to
the extent provided in Section 7(d) below, at Tenant’s sole cost and expense,
Tenant shall repair and maintain the Premises, the Building (including, without
limitation, the Building Systems (defined below), any telecommunications or
other cabling, and all improvements, fixtures and furnishings therein), the
Existing Facilities (to the extent not required to be repaired and maintained by
the EOP Owner under the Declaration) and the Exterior Equipment, in the same
order, repair and condition as existed as of the Commencement Date (ordinary
wear and tear excepted), including promptly and adequately repairing the same
and, to the extent repair is not reasonably practicable, replacing the same (the
“Tenant Maintenance Obligations”). Tenant shall maintain and operate the items
subject to the Tenant Maintenance Obligations in accordance with all applicable
Laws and applicable permits to operate the same, and in accordance with any
applicable manufacturer specifications. As used herein, the term “Building
Systems” shall mean mechanical, electrical, plumbing, sanitary, sprinkler,
heating ventilation and air conditioning, internal security, fire/life safety
and elevator systems and emergency generators serving the Building (excluding
the Exterior Equipment). Tenant agrees that the overhauls of the Base Building
chiller systems that have been commenced by Tenant prior to the date hereof
(which may include replacement of gaskets, seals, bearings, and vanes, and
rebalancing of any rotating parts of the chiller) shall be completed by Tenant
at Tenant’s sole cost and expense.

(c) Maintenance Service Contracts and Standards. In connection with the Tenant
Maintenance Obligations contained in Section 7(b), Tenant shall, at its own cost
and expense, enter into regularly scheduled preventive maintenance service
contracts with maintenance contractors approved by Landlord, in its reasonable
discretion, for servicing all of the Base Building Systems, and shall provide
copies of such contracts to Landlord at Landlord’s request. At Landlord’s
request, Tenant shall use reasonable efforts to cause maintenance service
contracts to specifically name Landlord as a third party beneficiary, with the
right to receive copies of all notices delivered under such contract and the
ability to exercise Tenant’s rights thereunder, at Landlord’s sole election,
upon Tenant’s default or upon any termination or expiration of the Lease. Except
as provided in the preceding sentence, no maintenance service contracts shall be
binding on Landlord. Landlord acknowledges that the maintenance service
contracts and contractors currently in place with respect to the Project are
acceptable to Landlord. Tenant shall regularly, in accordance with commercially
reasonable standards, generate and maintain preventive maintenance records
relating to the Base Building Systems. At the expiration or earlier termination
of this Lease, and from time to time upon Landlord’s request during the Term,
Tenant shall deliver a copy of the preventative maintenance records to Landlord.

(d) Capital Expenditures. If Tenant reasonably and in good faith determines that
(i) a Capital Compliance Obligation is required under Section 5(a), or (ii) a
Capital Expenditure (defined below) is required in connection with the Base
Building, subject to the terms of this Section 7(d), then Landlord shall
reimburse Tenant for the entire cost of any such Capital Expenditure within
thirty (30) days after receipt of a bill or statement therefor from Tenant
accompanied by reasonably detailed back-up documentation. Unless such Capital

 

18.



--------------------------------------------------------------------------------

Expenditure was required to remedy Building conditions which are in violation of
applicable Laws as of the Commencement Date (in which event Landlord shall bear
the entire cost), Landlord may include the amortized portion of such reimbursed
costs in “Expenses” chargeable to Tenant in each month during the Lease Term in
accordance with and to the extent allowed by Section 3(b)(i)(D)(1)(v). ).
Landlord shall not be required to pay for any Capital Expenditure to the extent
required by or arising from Tenant’s breach of the terms of this Lease,
including any failure of Tenant to perform the Tenant Maintenance Obligations,
or to maintain service contracts with respect thereto, to the extent required by
the terms of Section 7(b) and 7(c), above. As used herein, a “Capital
Expenditure” shall mean an expenditure that would generally be deemed to be
capital in nature, and would not generally be categorized as an “expense” item,
as determined in accordance with the Practice Standard. Prior to making any
Capital Expenditure, Tenant shall notify Landlord that it deems that a Capital
Expenditure is required. Landlord shall have the right to approve any Capital
Expenditure in advance (which approval shall not be unreasonably withheld,
provided that it shall be reasonable for Landlord to withhold consent to a
Capital Expenditure that is not reasonably required or commercially prudent at
the time Tenant proposes to make it, taking into account, among other things,
Tenant’s use of the Premises, the condition of the Building and Project, any
cost savings that could be expected to result from such expenditure, and the
potential economic and non-economic effects on the Tenant and the Building and
Project of a delay in making such expenditure), including approval of the manner
in which the particular item is sourced, constructed, repaired or installed, and
Landlord’s failure within thirty (30) days after written notice from Tenant (or,
in the event of emergency, within two (2) business days after written notice
from Tenant, which notice for this purpose only may be given verbally to
Landlord’s property manager for the Building, with a hard copy to follow within
24 hours by one of the other approved methods of delivery of notices) to
disapprove any such Capital Expenditure shall be deemed approval. In connection
with any non-emergency Capital Expenditure, Tenant shall bid the applicable job
to at least three (3) qualified reputable contractors or vendors, and shall
select the lowest qualified bid, and any emergency Capital Expenditure shall be
performed at a reasonable competitive price taking into account any timing and
other issues presented by the emergency.

(e) Waiver. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

8. LIENS. Tenant shall keep the Premises and Project free from any liens arising
out of any work performed, material furnished or obligations incurred by or on
behalf of Tenant (other than work performed by Landlord). Tenant shall protect,
defend, indemnify, and hold Landlord harmless from and against any claims,
liabilities, judgments or costs (including, without limitation, reasonable
attorneys’ fees and costs) arising out of the same or in connection therewith.
In the event that Tenant shall not, within twenty (20) days following notice to
Tenant of the imposition of any such lien, cause the same to be released of
record by payment or posting of a proper bond, Landlord shall have, in addition
to all other remedies provided herein and by law, the right, but not the
obligation, to cause the same to be released by such means as it shall
reasonably deem proper, including without limitation by the payment of the claim
giving rise to such lien or by the posting of a bond. All such sums paid by
Landlord and all expenses reasonably incurred by Landlord in connection
therewith shall be considered Additional Charges and shall be payable to
Landlord by Tenant within ten (10) business days following demand

 

19.



--------------------------------------------------------------------------------

therefor (accompanied by reasonably detailed back-up documentation). Landlord
shall have the right at all times to post and keep posted on the Premises any
notices permitted or required by law, or which Landlord shall deem proper, for
the protection of Landlord, the Premises, the Project and any other party having
an interest therein, from mechanics’ and materialmen’s liens.

9. ASSIGNMENT AND SUBLETTING.

(a) Landlord’s Consent Required. Except as otherwise provided in this Section 9,
Tenant shall not directly or indirectly, voluntarily or by operation of law,
sell, assign, encumber, pledge or otherwise transfer or hypothecate all or any
part of the Premises or Tenant’s leasehold estate hereunder (collectively,
“Assignment”), or permit the Premises to be occupied by anyone other than Tenant
or sublet the Premises or any portion thereof (the foregoing, including without
limitation any license or use agreement, any sub-sublease or subsequent
subletting by any subtenant, sub-subtenant or other occupant of any portion of
the Premises, and similar occupancy rights, collectively, “Sublease”), without
Landlord’s prior written consent in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed. If Landlord consents to the
Sublease or Assignment, Tenant may thereafter enter into a valid Sublease or
Assignment upon the terms and conditions set forth in this Section 9. Without
limitation as to other reasonable grounds for withholding consent, the parties
hereby agree that it shall be reasonable under this Lease and under any
applicable Law for Landlord to withhold consent to any proposed Assignment or
Sublease where one or more of the following apply:

(i) The transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

(ii) The transferee is either a governmental agency or instrumentality thereof;
provided, however, that Tenant shall be entitled to assign, sublet or otherwise
transfer to a governmental agency or instrumentality thereof to the extent
Landlord has leased or has permitted the lease of space in the Project to a
comparable (in terms of security, foot traffic, prestige, eminent domain and
function oriented issues) governmental agency or instrumentality thereof in
comparably located space of comparable size;

(iii) The transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Assignment or Sublease, as applicable, on the date consent
is requested.

(b) Request for Consent. If Tenant desires at any time to enter into an
Assignment of this Lease or a Sublease of the Premises or any portion thereof
for which Landlord’s consent is required, it shall first give written notice to
Landlord of its desire to do so, which notice shall contain (i) the name and
address of the proposed assignee, subtenant or occupant; (ii) the name and
nature of the proposed assignee’s, subtenant’s, or occupant’s business to be
carried on in the Premises; (iii) the material terms and provisions of the
proposed Assignment or Sublease (including, without limitation, a description of
the portion of the Premises to be subleased or occupied, if applicable); and
(iv) such financial and other information as Landlord may, within five
(5) business days following Tenant’s delivery of the materials described in
clauses (i) through (iii) above, reasonably request concerning the proposed
assignee, subtenant or occupant.

 

20.



--------------------------------------------------------------------------------

(c) Landlord’s Response. At any time within ten (10) business days after
Landlord’s receipt of the notice specified in Section 9(b) (including all
required information and documentation), Landlord may by written notice to
Tenant elect either (i) to consent to the Sublease or Assignment; or (ii) to
disapprove the Sublease or Assignment (in which case, Landlord shall provide
reasonably detailed explanation for its disapproval).

(d) No Release or Deemed Approval. No consent by Landlord to any Assignment or
Sublease by Tenant shall relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether arising before or after the Assignment or
Sublease. The consent by Landlord to any Assignment or Sublease shall not
relieve Tenant from the obligation to obtain Landlord’s express written consent
to any other Assignment or Sublease. Any Assignment or Sublease that is not in
compliance with this Section 9 shall be void and, at the option of Landlord,
shall constitute a material Default by Tenant under this Lease. The acceptance
of Monthly Base Rent or Additional Charges by Landlord from a proposed assignee
or sublessee shall not be deemed consent to such Assignment or Sublease by
Landlord.

(e) Reorganization; Permitted Transfers. Notwithstanding anything to the
contrary contained in this Section 9, Tenant may enter into any of the following
transfers (a “Permitted Transfer”) without Landlord’s prior written consent so
long as Tenant notifies Landlord promptly following such Permitted Transfer:
(1) Tenant may assign its interest in the Lease to a corporation, partnership,
professional corporation, limited liability company, or limited liability
partnership (“Transfer Entity”) which results from a stock sale, merger,
consolidation or other reorganization; and (2) Tenant may assign this Lease to a
Transfer Entity which purchases or otherwise acquires all or substantially all
of the assets of Tenant.

(f) Assumption by Assignee. Each assignee pursuant to an Assignment as provided
in this Section 9 shall assume all obligations of Tenant under this Lease that
arise or accrue from and after the effective date of such Assignment, and shall
be and remain liable jointly and severally with Tenant for the payment of
Monthly Base Rent and Additional Charges, and for the performance of all the
terms, covenants, conditions and agreements herein contained on Tenant’s part to
be performed for the Term. No Assignment shall be binding on Landlord unless the
assignee or Tenant shall deliver to Landlord a counterpart of the Assignment and
an instrument in recordable form that contains a covenant of assumption by the
assignee satisfactory in substance and form to Landlord, consistent with the
requirements of this Section 9(f), but the failure or refusal of the assignee to
execute such instrument of assumption shall not release or discharge the
assignee from its liability as set forth herein.

(g) Affiliate Transfers. Tenant shall have the right, without Landlord’s consent
but with written notice to Landlord promptly thereafter, to enter into an
Assignment of Tenant’s interest in this Lease or a Sublease of all or any
portion of the Premises to an Affiliate (as defined below) of Tenant, provided
that in connection with an Assignment that is not a Sublease, the Affiliate
delivers to Landlord prior to the effective date of such Assignment a written
notice of the Assignment and an assumption agreement whereby the Affiliate
assumes and agrees to perform, observe and abide by the terms, conditions,
obligations, and provisions of

 

21.



--------------------------------------------------------------------------------

this Lease arising from and after the effective date of the assignment. As used
in this Section 9(g), the term “Affiliate” shall mean and collectively refer to
a corporation or other entity which controls, is controlled by or is under
common control with Tenant, by means of an ownership of either (aa) more than
fifty percent (50%) of the outstanding voting shares of stock or partnership or
other ownership interests, or (bb) stock, or partnership or other ownership
interests, which provide the right to control the operations, transactions and
activities of the applicable entity.

10. INSURANCE AND INDEMNIFICATION.

(a) Landlord Indemnity. To the fullest extent permitted by Law, and except to
the extent caused by the negligence or willful misconduct of Tenant Parties
after the Commencement Date or Tenant’s breach of this Lease, Landlord shall
indemnify and hold Tenant harmless from and defend Tenant against any and all
claims or liability for any loss, injury or damage to any person or property
whatsoever (including any reasonable attorneys’ fees, but excluding any loss of
business or profits or other consequential damages), which may be imposed upon,
incurred by or asserted against Tenant by a third-party occurring in, on, or
about the Premises, Building, Project and Common Area that occur by reason of
the negligence or willful misconduct of Landlord Parties after the Commencement
Date; provided, however, that (i) the forgoing indemnity shall not include
claims to the extent insured or required to be insured by Tenant under this
Lease, and (ii) the foregoing shall not negate, limit or affect any express
and/or specific limitation on Landlord’s liability set forth in this Lease
including, without limitation, in Section 10(b) and in Section 18(d).

(b) Tenant Release. To the fullest extent permitted by Law, and notwithstanding
anything to the contrary in this Lease, Landlord shall not be liable to Tenant,
and Tenant hereby waives all claims against Landlord, (i) for any loss, death,
injury or damage to person or property occurring in or on the Premises for any
reason whatsoever; or (ii) that occur by reason of the negligence or willful
misconduct of Tenant Parties after the Commencement Date. Tenant shall be
required to maintain the insurance described in Section 10(d) below during the
Term.

(c) Tenant Indemnity. To the fullest extent permitted by Law, and except to the
extent caused by the negligence or willful misconduct of Landlord or Landlord’s
employees, agents, affiliates, principals, licensees, assigns, successors or
contractors (collectively, “Landlord Parties”) or Landlord’s breach of this
Lease, Tenant shall indemnify and hold Landlord harmless from and defend
Landlord against any and all claims or liability for any loss, injury, death or
damage to any person or property whatsoever (including any reasonable attorneys’
fees) which may be imposed upon, incurred by or asserted against Landlord by a
third-party: (i) occurring in or on the Premises; or (ii) occurring in, on, or
about any other portion of the Project to the extent such injury or damage is
caused, after the Commencement Date, by the negligence or willful misconduct of
the Tenant Parties; provided, however, that the foregoing indemnity shall not
include claims to the extent insured or required to be insured by Landlord under
this Lease. In the event of a discrepancy between the terms of this
Section 10(c) and the terms of Section 31 of the Lease concerning Hazardous
Material liability, the latter shall control.

 

22.



--------------------------------------------------------------------------------

(d) Tenant Insurance Requirements. Tenant shall procure at its cost and expense
and keep in effect during the Term the following insurance:

(i) Commercial general liability insurance with respect to the Premises and
Project on an occurrence form, including contractual liability, with a minimum
combined single limit of liability of Four Million Dollars ($4,000,000) per
occurrence. The limits of such insurance shall not limit the liability of Tenant
hereunder, and Tenant is responsible for ensuring that the amount of liability
insurance carried by Tenant is sufficient for Tenant’s purposes.

(ii) “All risk” property insurance (including, without limitation, boiler and
machinery (if applicable), sprinkler damage, vandalism and malicious mischief),
with earthquake sprinkler leakage endorsement, insuring (A) the existing
leasehold improvements within the Premises (the “Leasehold Improvements”),
(B) Tenant’s Personal Property, and (C) all Alterations constructed on or after
the Commencement Date. Such insurance shall be in an amount equal to full
replacement cost of the aggregate of the foregoing and shall provide coverage
comparable to the coverage in the standard ISO All Risk form, when such form is
supplemented with the coverages required herein.

(iii) During the course of construction of any Alterations, Tenant shall
purchase and keep in force Comprehensive Builder’s Risk/Course of Construction
insurance, with the same requirements as property insurance policies described
above but with appropriate adjustments to reflect that the Alterations are under
construction.

(iv) Worker’s compensation insurance as may be required by law.

(v) Tenant shall carry and maintain during the entire Term, at Tenant’s sole
cost and expense, increased amounts of the insurance required to be carried by
Tenant pursuant to this Section 10(d).

Insurance required to be carried by Tenant under this Section 10(d) shall be in
financially responsible companies licensed to do business in California and
rated “A” IX or better in “Best’s Insurance Guide”. In addition, commercial
general liability insurance shall name Landlord, any Mortgagee (of whom Tenant
has received written notice from Landlord), any ground lessor (of whom Tenant
has received written notice from Landlord), and such other parties as Landlord
may reasonably request in writing as additional insureds (by endorsement in a
form reasonably acceptable to Landlord), shall specifically include the
liability assumed hereunder by Tenant, and shall provide that it is primary
insurance, and not excess over or contributory with any other valid, existing
and applicable insurance in force for or on behalf of Landlord, and shall
provide that Landlord and any other additional insured shall receive thirty
(30) days’ written notice from the insurer prior to any cancellation or material
reduction in coverage (with any reduction that causes such insurance to not
comply with the requirements of this Lease being conclusively deemed material,
without limitation as to other changes that may be deemed material). Tenant
shall deliver copies of certificates of such policies naming the additional
insureds thereof to Landlord on or before the Commencement Date, and thereafter
at least ten (10) days before the expiration dates of expiring policies, and at
Landlord request shall deliver copies of such

 

23.



--------------------------------------------------------------------------------

policies. If Tenant shall fail to procure such insurance, or to deliver such
certificates, Landlord may, at its option, procure same for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Charges
within ten (10) days after delivery to Tenant of bills therefor accompanied by
reasonably detailed back-up documentation.

(e) Survival. The provisions of this Section 10 shall survive the expiration or
termination of this Lease with respect to any claims or liability occurring or
arising prior to such expiration or termination.

(f) Landlord Insurance. Landlord shall carry commercial general liability
insurance with respect to the Project and Building during the Term, and shall
further insure the Building and the Project and Exterior Equipment during the
Term (for the full replacement) against loss or damage due to fire and other
casualties covered within the classification of fire and extended coverage,
vandalism coverage and malicious mischief, sprinkler leakage, water damage and
special extended coverage. Such coverage shall be in such amounts, from such
companies, and on such other terms and conditions, as Landlord may from time to
time reasonably determine but in all events materially consistent with the
practices of landlords of Comparable Buildings. Additionally, at the option of
Landlord, such insurance coverage may include the risks of earthquakes and/or
flood damage, terrorist acts and additional hazards, a rental loss endorsement
and one or more loss payee endorsements in favor of the holders of any mortgages
or deeds of trust encumbering the interest of Landlord in the Building or the
ground or underlying lessors of the Building, or any portion thereof.
Notwithstanding the foregoing provisions of this Section 10(f), the coverage and
amounts of insurance carried by Landlord in connection with the Building shall,
at a minimum, be comparable to the coverage and amounts of insurance which are
carried by reasonably prudent landlords of buildings comparable to and in the
vicinity of the Building (provided that in no event shall Landlord be required
to carry earthquake insurance), and Worker’s Compensation and Employer’s
Liability coverage as required by applicable Law. Tenant shall, at Tenant’s
expense, comply with all of Landlord’s insurance company requirements pertaining
to the use of the Premises. Notwithstanding the foregoing obligations of
Landlord to carry insurance, Landlord may modify the foregoing coverages if and
to the extent it is commercially reasonable to do so. In addition to and without
limiting the foregoing requirements, Landlord shall also carry all insurance
required to be carried by the “Brocade Owner” under the Declaration.

11. WAIVER OF SUBROGATION. Notwithstanding anything to the contrary in this
Lease, the parties hereto release each other and their respective principals,
affiliates, agents (including any contractor retained by Landlord to install,
maintain or monitor a fire or security alarm for the Building), employees,
successors and assignees from all liability for loss or damage to the Premises,
or any improvements thereto, or the Building or Project or any personal property
of such party therein, that is caused by or results from a risk (i) that is
actually insured against, to the extent of receipt of payment under such policy
(unless the failure to receive payment under any such policy results from a
failure of the insured party to comply with or observe the terms and conditions
of the insurance policy covering such liability, in which event such release
shall not be so limited), (ii) that is required to be insured against under this
Lease, or (iii) that would normally be covered by the standard form of “special”
or “all risk-extended coverage” property insurance, in each such case without
regard to the negligence or willful misconduct of the party so released.
Landlord and Tenant shall each obtain from their respective

 

24.



--------------------------------------------------------------------------------

insurers under all policies of fire, theft, and other property insurance
maintained by either of them at any time during the Term insuring or covering
the Building, the Premises, or the Project or any portion thereof of its
contents therein, a waiver of all rights of subrogation which the insurer of one
party might otherwise, if at all, have against the other party and Landlord and
Tenant shall each indemnify the other against any loss or expense, including
reasonable attorneys’ fees, resulting from the failure to obtain such waiver.

12. SERVICES AND UTILITIES.

(a) Landlord Responsibilities. Landlord shall provide Tenant with access to the
Premises 24 hours per day, 7 days per week, subject to any security services
provided by Tenant.

(b) Tenant Responsibilities. Tenant shall directly arrange for the provision to
the Premises of, and pay directly, all utilities and services not expressly
Landlord’s responsibility pursuant to Section 12(a) above, including, without
limitation, electricity, water, gas, HVAC, garbage pick-up, sewer service,
internal security services, janitorial service, and telephone, cable and digital
communications service. Upon request by Tenant, Landlord shall reasonably
cooperate with Tenant in connection with Tenant’s efforts to obtain the
foregoing utilities and services.

(c) No Excessive Load. Tenant will not without the written consent of Landlord,
which consent may be withheld in Landlord’s reasonable discretion, use any
apparatus or device in the Premises which, when used, puts an excessive load on
the Building or its structure or Building Systems, including, without
limitation, electronic data processing machines and machines using excess
lighting or voltage in excess of the amount for which the Building is designed;
nor connect with electric current, except through existing electrical outlets in
the Premises, or water pipes or gas outlets, any apparatus or device for the
purposes of using gas, electrical current or water. If Tenant shall require
water or electrical current or any other resource in excess of that usually
furnished or supplied for use of the Premises as it currently is used, Tenant
shall first obtain the consent of Landlord, which consent will not be
unreasonably withheld, conditioned or delayed, but which Landlord may refuse if
in Landlord’s reasonable judgment such excess would adversely affect the
Building Systems.

(d) No Liability. Landlord shall not be in default hereunder, nor be deemed to
have evicted Tenant, nor be liable for any damages directly or indirectly
resulting from, nor shall Tenant be relieved from performance of any covenant on
its part to be performed hereunder, nor shall the rental herein reserved be
abated except as expressly provided for in Section 12(e), by reason of (i) the
installation or use of any equipment in connection with the foregoing utilities
and services; (ii) failure to furnish, or delay or interruption in furnishing,
any services to be provided by Landlord when such failure, delay or interruption
is caused by Acts of God or the elements, casualty, natural disaster, acts of
the government, labor strikes or disturbances of any kind, shortages of
materials or labor, war, terrorist attack, or any other conditions or causes
beyond the reasonable control of Landlord (any of the foregoing, “Force
Majeure”), or by the making of repairs or improvements to the Premises or to the
Building; or (iii) the limitation, curtailment, rationing or restriction on use
of water, electricity, gas or any other form of energy, or any other service or
utility whatsoever serving the Premises, the

 

25.



--------------------------------------------------------------------------------

Building or the Project. Furthermore, Landlord shall be entitled to cooperate
with the mandatory requirements of national, state or local governmental
agencies or utilities suppliers in connection with reducing energy or other
resources consumption.

(e) Abatement Right. If the Premises, the Exterior Equipment or Garage B (as
defined in the Declaration) (or a material portion of any of the foregoing)
ceases to be usable for Tenant’s business and Tenant ceases to use the Premises
due to an interruption in any utility or service, then Tenant shall give
Landlord notice of such event (an “Abatement Event”), and if such Abatement
Event which (A) is within Landlord’s reasonable control to correct and continues
for more than five (5) consecutive business days after such notice; or (B) is
not within Landlord’s reasonable control to correct and continues for more than
ten (30) consecutive business days after such notice (either such period as
applicable, the “Eligibility Period”), then Tenant shall be entitled to an
abatement of Monthly Base Rent and Additional Charges for Expenses and Taxes
beginning on the first business day immediately following the expiration of such
Eligibility Period, and ending on the date on which such service is restored. If
the entire Premises have not been rendered unusable by such service
interruption, the amount of rent abatement shall be equitably prorated. In no
event shall any Mortgagee (defined in Section 15) be or become liable for any
default of Landlord under this Section 12; except to the extent that such loss
of service continues following such Mortgagee succeeding to Landlord’s interest
hereunder.

13. TENANT’S CERTIFICATES. Each party, at any time and from time to time, within
ten (10) business days from receipt of written notice from the other party, will
execute, acknowledge and deliver to the other party (and, at Landlord’s request,
in the case of a certificate to be executed by Tenant, to any prospective
purchaser, ground or underlying lessor or Mortgagee or any other party acquiring
an interest in Landlord or a lender of Landlord), a certificate in a form
reasonably acceptable to the certifying party and containing such information as
is customary or as may reasonably be required by any of such persons with
respect to the structure of this Lease and the presence or absence of defaults
hereunder. It is intended that any such certificate of Tenant delivered pursuant
to this Section 13 may be relied upon by any prospective purchaser, ground or
underlying lessor or Mortgagee, or such other party and that any such
certificate of Landlord delivered pursuant to this Section 13 may be relied upon
by prospective subtenant or assignee of Tenant acquiring an interest in Tenant.

14. HOLDING OVER. If Tenant (directly or through any successor in interest of
Tenant) remains in possession of all or any portion of the Premises after the
expiration or termination of this Lease with or without the written consent of
Landlord, such tenancy shall be from month-to-month only, and shall not
constitute a renewal hereof or an extension for any further term. In such event,
Tenant shall continue to comply with or perform all the terms and obligations of
Tenant under this Lease (including, without limitation, payment of Additional
Charges), except that the Monthly Base Rent during Tenant’s holding over shall
be one hundred fifty percent (150%) of the Monthly Base Rent and Additional
Charges for Expenses and Taxes payable in the last full month prior to the
termination or expiration of this Lease. Tenant acknowledges that, in Landlord’s
marketing and re-leasing efforts for the Premises, Landlord is relying on
Tenant’s vacation of the Premises on the Expiration Date. If Landlord has
entered into a new lease or amendment (a “New Lease”) with a third party tenant
(a “New Tenant”) and Landlord is unable to deliver possession of the Premises to
the New Tenant, or to perform

 

26.



--------------------------------------------------------------------------------

improvements for such New Tenant, as a result of Tenant’s holdover and Tenant
fails to vacate the Premises within thirty (30) days after notice from Landlord
to Tenant setting forth the impact of Tenant’s holding over on any such New
Lease, then Tenant shall indemnify Landlord against all actual and direct
damages (including consequential but not punitive damages) that Landlord suffers
as a result of Tenant’s holdover.

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to: (i) all ground leases or
underlying leases which may now exist or hereafter be executed affecting all or
any portion of the Project, (ii) the Encumbrances currently in effect or,
provided Tenant has reasonably approved same in writing, that Landlord may enter
into in the future, and (iii) the lien of any mortgage or deed of trust which
may now exist or hereafter be executed in any amount for which all or any
portion of the Project, ground leases or underlying leases, or Landlord’s
interest or estate in any of said items, is specified as security (any of the
foregoing, a “Mortgage”, and the beneficiary or mortgagee under any of the
foregoing, a “Mortgagee”); provided, however, that Landlord shall have the right
to subordinate or cause to be subordinated any such ground leases or underlying
leases or any such Mortgages to this Lease at Landlord’s option. Notwithstanding
the foregoing, this Lease shall not be subject or subordinate to any ground or
underlying lease or to any Mortgage first encumbering the Project after
execution of this Lease, unless the ground lessor or Mortgagee executes a
reasonable recognition and non-disturbance agreement (a “Non-Disturbance
Agreement”) that provides that neither this Lease, nor Tenant’s rights nor
Tenant’s possession of the Premises on the terms and conditions of this Lease
will be disturbed during the Term so long as Tenant is not in Default under any
of the terms, covenants, conditions or agreements of this Lease. In the event
that any ground lease or underlying lease terminates for any reason or any
Mortgage is foreclosed or a conveyance in lieu of foreclosure is made for any
reason, Tenant shall, notwithstanding any subordination, attorn to and become
the Tenant of the successor in interest to Landlord. Tenant covenants and agrees
to execute and deliver within ten (10) business days following demand by
Landlord and in the form requested by Landlord and reasonably acceptable to
Tenant, a Non-Disturbance Agreement and/or any customary additional documents
evidencing the priority or subordination of this Lease with respect to any
ground leases or underlying leases or the lien of any such Mortgage, which
documents may, at any ground lessor’s or Mortgagee’s request, provide, without
limitation, that the ground lessor, Mortgagee and/or any person acquiring title
by reason of a foreclosure sale or an exercise of a power of sale or by deed
expressly in lieu of foreclosure shall not: (i) have any liability for any act,
omission, default or breach by Landlord under this Lease occurring prior to the
time of such acquisition by such Mortgagee or person except to the extent that
any such act, omission, breach or default continues following such entity’s
acquisition of title and is capable of cure by such entity; (ii) be subject to
any claim or offset which Tenant may have had against Landlord which arose prior
to such foreclosure, trustee sale or deed-in-lieu, other than those offsets
which may be expressly set forth in this Lease; (iii) be bound by any payment of
Rent or any part thereof more than one month in advance (other than overpayment
due to the estimates of Additional Charges for Expenses and Taxes being in
excess of the actual Additional Charges for Expenses and Taxes); (iv) be bound
by any material amendment or material modification to this Lease made after
Tenant enters into any such subordination and non-disturbance agreement with
such Mortgagee and without the written consent of such Mortgagee; (v) be
obligated for the return of any security deposit or other thing of value now or
hereafter given to Landlord to secure the performance by Tenant of its

 

27.



--------------------------------------------------------------------------------

obligations under this Lease or any one or more of such obligations, except to
the extent such security deposit or thing of value has been received by such
Mortgagee or person; and (vi) be obligated to perform any repair or restoration
of the Project required as a result of any damage, destruction or condemnation,
except to the extent that such repair is required of Landlord under the Lease.

16. RE-ENTRY BY LANDLORD. Landlord reserves and shall at all reasonable times,
upon no less than 24 hours’ prior notice (except in the case of an emergency),
and subject to Tenant’s reasonable security precautions and the right of Tenant
to accompany Landlord at all times (except in case of emergency), have the right
to re-enter the Premises to inspect the Premises, to supply any service to be
provided by Landlord to Tenant hereunder (unless Tenant is supplying such
service), to post notices of nonresponsibility or as otherwise required or
allowed by this Lease or by law, and to alter, improve or repair the Premises
and any portion of the Building to the extent such alteration, improvement or
repair is requested by Tenant hereunder or is the obligation of Landlord
hereunder or is required to cure Tenant’s Default hereunder or to otherwise
exercise any of Landlord’s rights or remedies hereunder, or the performance of
such work is otherwise agreed to by Landlord and Tenant (and Landlord may for
that purpose erect, use, and maintain scaffolding, pipes, conduits, and other
necessary structures in and through the Premises where reasonably required by
the character of the work to be performed and provided that the performance of
any such work is coordinated in advance with Tenant to the extent commercially
practicable). Further, Landlord shall have the right to re-enter the Premises,
during normal business hours only, upon no less than 24 hours’ prior notice,
with a Tenant escort at all times, and subject to Tenant’s reasonable security
precautions, to show the Premises to prospective purchasers, Mortgagees or
tenants. Landlord’s entry into the Premises in accordance with this Section 16
shall not be construed or deemed to be a forcible or unlawful entry into, or a
detainer of the Premises, or an eviction, actual or constructive, of Tenant from
the Premises or any portions thereof, and Tenant shall not be entitled to an
abatement or reduction of Monthly Base Rent or Additional Charges in connection
therewith, except as expressly set forth below. For each of the aforesaid
purposes, Landlord shall at all times have and retain a key with which to unlock
all of the doors in, upon and about the Premises, excluding Tenant’s vaults and
safes, or special security areas (designated in advance), and Landlord shall
have the right to use any and all means which Landlord may deem necessary or
proper to open said doors in an emergency, in order to obtain entry to any
portion of the Premises, and any entry to the Premises, or portion thereof
obtained by Landlord by any of said means, or otherwise, shall not under any
emergency circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction, actual or
constructive, of Tenant from the Premises or any portions thereof. Landlord
shall use commercially reasonable efforts during re-entry to minimize any
interference with Tenant’s Permitted Use of the Premises or its business
conducted therein. Notwithstanding anything to the contrary set forth herein, if
(a) any entry into or closure of the Premises by Landlord pursuant to this
Section (i) is not made necessary by the acts or omissions of Tenant or any
Tenant Party (including, without limitation, any Default) or by events described
in Sections 19 or 20, and (ii) either (A) is made necessary by events or
conditions within Landlord’s reasonable control and continues for more than five
(5) consecutive business days, or (B) is made necessary by events or conditions
outside Landlord’s reasonable control and continues for more than thirty
(30) consecutive business days; and (b) during the period of, and as a result
of, such entry or closure, the Premises (or a material portion thereof) is
rendered unusable by Tenant for the conduct of its business, then Tenant shall
be entitled to an abatement

 

28.



--------------------------------------------------------------------------------

of Monthly Base Rent and Additional Charges for Expenses and Taxes beginning on
the first business day immediately following the expiration of such five (5) or
thirty (30) business day period, as applicable, and ending on the earlier to
occur of the date on which such entry or closure terminates, which abatement
shall be based on the rentable square footage of the portion of the Premises so
rendered unusable.

17. INSOLVENCY OR BANKRUPTCY. The appointment of a receiver to take possession
of all or substantially all of the assets of Tenant, or an assignment of Tenant
for the benefit of creditors, or any action taken or suffered by Tenant under
any insolvency, bankruptcy, reorganization or other debtor relief proceedings,
whether now existing or hereafter amended or enacted (any of the foregoing, an
“Insolvency Proceeding”), shall at Landlord’s option constitute a Default (as
defined in Section 18(a) below) by Tenant (provided that, with respect to a
petition in bankruptcy, or receiver attachment, or other remedy pursued by a
third party, such event shall not constitute a breach of this Lease so long as
it is discharged within sixty (60) days).

18. DEFAULT.

(a) Tenant Default. The failure to perform or honor any covenant, condition or
representation made under this Lease shall constitute a “Default” hereunder by
Tenant upon expiration of the appropriate grace or cure period provided in this
Section 18(a). Tenant shall have a period of ten (10) days from the date of
written notice from Landlord (which notice shall be deemed to be the notice
required by Section 1161 of the California Code of Civil Procedure; provided,
however, that no such notice shall be deemed a forfeiture or termination of this
Lease unless Landlord expressly so elects in such notice) within which to cure
any failure to (i) pay Monthly Base Rent or Additional Charges, or (ii) observe
or perform according to the provisions of Articles 4, 13 or 15 of this Lease.
Tenant shall have a period of thirty (30) days from the date of receipt of
written notice from Landlord (which notice shall be deemed to be the notice
required by Section 1161 of the California Code of Civil Procedure; provided,
however, that no such notice shall be deemed a forfeiture or termination of this
Lease unless Landlord expressly so elects in such notice) within which to cure
any other curable failure to perform any obligations under this Lease; provided,
however, that with respect to any curable failure to perform a non-monetary
obligation that cannot reasonably be cured within thirty (30) days, the cure
period shall be extended for an additional period of time reasonably required to
cause such cure if Tenant commences to cure within thirty (30) days from
Landlord’s notice and continues to prosecute diligently the curing thereof.
Notwithstanding the foregoing, if a specific time for performance or a different
cure period is specified elsewhere in this Lease with respect to any specific
non-monetary obligation of Tenant, such specific performance or cure period
shall apply with respect to a failure of such obligation in lieu of, and not in
addition to, the cure period provided in this Section 18(a).

(b) Landlord Remedies. Upon a Default of this Lease by Tenant, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:

(i) The rights and remedies provided by California Civil Code, Section 1951.2 or
successor code section, including but not limited to the right to recover

 

29.



--------------------------------------------------------------------------------

from Tenant: (A) the worth at the time of award of the unpaid Rent and other
amounts which had been earned at the time of termination; (B) the worth at the
time of award of the amount by which the unpaid Rent which would have been
earned after termination until the time of award exceeds the amount of such Rent
loss that the Tenant proves could have been reasonably avoided; (C) the worth at
the time of award of the amount by which the unpaid Rent for the balance of the
Term after the time of award exceeds the amount of such Rent loss that the
Tenant proves could be reasonably avoided; and (D) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which, in the ordinary course of
things, would be likely to result therefrom. The “worth at the time of award” of
the amounts referred to in (A) and (B) shall be computed with interest at twelve
percent (12%) per annum or the highest lawful rate, whichever is the lower. The
“worth at the time of award” of the amount referred to in (C) shall be computed
by discounting such amount at the “discount rate” of the Federal Reserve Bank of
San Francisco in effect as of time of award plus one percent (1%).

(ii) The rights and remedies provided by California Civil Code, Section 1951.4
(lessor may continue lease in effect after lessee’s breach and abandonment and
recover rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations). Accordingly, Landlord may continue this
Lease in effect and to enforce all of its rights and remedies under this Lease,
including the right to recover Monthly Base Rent and Additional Charges as they
become due, for so long as Landlord does not terminate Tenant’s right to
possession. Acts of maintenance or preservation, efforts to relet the Premises
or the appointment of a receiver upon Landlord’s initiative to protect its
interest under this Lease shall not constitute a termination of Tenant’s rights
to possession;

(iii) The right to terminate this Lease by giving notice to Tenant in accordance
with applicable law;

(iv) If Landlord elects to terminate this Lease, the right and power to enter
the Premises and remove therefrom all persons and property and, to store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, and to sell such property and apply such proceeds therefrom pursuant
to applicable California law.

(c) Landlord Default. Landlord shall have a period of thirty (30) days from the
date of written notice from Tenant within which to cure any default of Landlord
under this Lease; provided, however, that with respect to any default that
cannot reasonably be cured within thirty (30) days, the default shall not be
deemed to be uncured if Landlord commences to cure within thirty (30) days from
Tenant’s notice and continues to prosecute diligently the curing thereof. Tenant
agrees to deliver to any Mortgagee a copy of any notice of default served upon
the Landlord in the manner prescribed by Section 24 hereof; provided that prior
to such notice Tenant has been notified in writing of the address of such
Mortgagee (or in the manner prescribed by a Non-Disturbance Agreement entered
into between Tenant and such Mortgagee). Notwithstanding anything set forth in
this Lease to the contrary, in no event shall Landlord be deemed in default of
this Lease to the extent such default is the result of a breach by Tenant of any
of Tenant’s representations or warranties contained in the Purchase Agreement.

 

30.



--------------------------------------------------------------------------------

(d) Tenant’s Remedies. Notwithstanding any other provision of this Lease, any
judgment against Landlord in connection with a breach or default by Landlord
under the terms of this Lease shall be recoverable only from the interest of
Landlord in the Building (including, but not limited to, net proceeds obtained
by Landlord from any sale of any portion of the Building, rents, and third-party
claims held by Landlord relating to the Building). Landlord, or if Landlord is a
partnership its partners whether general or limited, or if Landlord is a
corporation its directors, officers or shareholders, or if Landlord is a limited
liability company its members or managers, shall never be personally liable for
any such judgment. Landlord’s interest in the Building shall include any
insurance proceeds received by Landlord which are not controlled by any
Mortgagee.

(e) No Consequential Damages. Notwithstanding any general contrary provision
herein, but without negating or limiting any express remedies of either party
provided herein, except as expressly set forth in Article 14 above, neither
Landlord nor the Landlord Parties nor Tenant nor the Tenant Parties shall be
liable under any circumstances for injury or damage to, or interference with,
Tenant’s or Landlord’s (as applicable) business, including but not limited to,
loss of profits, loss of rents or other revenues, loss of business opportunity,
loss of goodwill or loss of use, in each case, however occurring.

19. DAMAGE AND DESTRUCTION.

(a) Restoration or Termination.

(i) Damage to Building. If the Building is damaged by fire or other casualty
under circumstances where, pursuant to Landlord’s Repair Notice (defined below),
the Premises can be made tenantable with all damage required to be repaired by
Landlord hereunder so repaired on or before the date which is the earlier of
(x) the date that is one hundred eighty (180) days after the commencement of
such repairs, and (y) the date which is four (4) months prior to the Expiration
Date (including any then-exercised Extension Term), then Landlord shall
diligently rebuild the same using materials and workmanship that is
substantially equal to or better in quality than those originally incorporated
into the Premises; provided, however, notwithstanding anything to the contrary
contained in this Lease, in no event shall Landlord have any obligation to
repair or restore (or any rights to proceeds from insurance carried by Tenant
with respect to) the Leasehold Improvements or any Alterations constructed after
the Commencement Date. If Landlord rebuilds the Premises in accordance with this
Section 19(a)(i), then this Lease shall remain in full force and effect except
that Tenant shall be entitled to a proportionate reduction of Monthly Base Rent
and Additional Charges for Expenses and Taxes for the period of time during
which such repairs to be made hereunder by Landlord are being made and, as a
result of such repairs, Tenant’s Permitted Use or access to the Premises are
adversely affected, which reduction in Rent shall be based upon the proportion
that the area of the Premises rendered untenantable by such damage bears to the
total area of the Building, and such reduction in Rent shall continue until
Tenant has been given

 

31.



--------------------------------------------------------------------------------

reasonably sufficient time, and reasonably sufficient access to the Premises, to
install any Leasehold Improvements and any Alterations performed after the
Commencement Date (to the extent Tenant elects to restore them) and Tenant’s
Personal Property to the extent reasonably necessary to conduct its business and
to move into the Premises. The provisions of this Lease, including this
Article 19, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

(ii) Restoration or Termination. Within forty-five (45) days after Tenant
notifies Landlord in writing of the fire or other casualty to the Building,
Landlord shall notify Tenant whether or not, in Landlord’s reasonable opinion
(based upon Landlord’s architect and/or contractor’s good faith review), such
repairs can be made (without payment of overtime or other premiums) on or before
the date which is the earlier of (x) the date that is one hundred eighty
(180) days after the commencement of such repairs, and (y) the date which is
four (4) months prior to the Expiration Date and Landlord’s reasonable estimate
of the time needed for such repairs (“Landlord’s Repair Notice”). If such
repairs cannot be made (without payment of overtime or other premiums) by a date
which is the earlier of (x) the date that is one hundred eighty (180) days after
the commencement of such repairs and (y) the date which is four (4) months prior
to the Expiration Date, Landlord shall have the option, within thirty (30) days
after the date Landlord delivers the Landlord’s Repair Notice, to elect either
to: (i) notify Tenant of Landlord’s intention to repair such damage and
diligently prosecute such repairs, in which event this Lease shall continue in
full force and effect and the Monthly Base Rent and Additional Charges for
Expenses and Taxes shall be reduced as provided in Section 19(a); or (ii) notify
Tenant of Landlord’s election to terminate this Lease as of a date specified in
such notice, which date shall not be less than thirty (30) days nor more than
sixty (60) days after such notice is given by Landlord and this Lease shall
terminate on the date specified in such notice. If, pursuant to Landlord’s
Repair Notice, restoration or repair of the Building will not be completed by a
date which is the earlier of (x) the date that is one hundred eighty (180) days
after the commencement of such repairs and (y) the date which is four (4) months
prior to the Expiration Date, Tenant shall have the right to terminate this
Lease within thirty (30) days following receipt of Landlord’s Repair Notice, by
providing Landlord with written notice of its election to do so which notice
shall specify a date for termination of the Lease, which date shall be not less
than thirty (30) nor more than sixty (60) days after such notice is given by
Tenant and this Lease shall terminate on the date specified in such notice. In
such event (and also in the event Landlord terminates the Lease pursuant to this
Section 19(a)(ii)), Tenant shall have no liability for payment of the deductible
under Landlord’s insurance relating to such damage. In case of termination by
either event, the Monthly Base Rent and Additional Charges for Expenses and
Taxes shall be reduced by a proportionate amount based upon the extent to which
such damage interfered with Tenant’s Permitted Use of the Premises, and Tenant
shall pay such reduced Monthly Base Rent and Additional Charges for

 

32.



--------------------------------------------------------------------------------

Expenses and Taxes up to the effective date of such termination. Landlord agrees
to refund to Tenant any Monthly Base Rent and Additional Charges for Expenses
and Taxes previously paid for any period of time subsequent to the effective
date of such termination.

(b) Uninsured Casualty. Notwithstanding Section 19(a), and subject to the
termination right in Section 19(c), in the event of a Major Casualty (as defined
below) to the Building (i) by a casualty of a type not required to be insured
against by Landlord under the terms of this Lease and which is not in fact
insured by Landlord, or (ii) under circumstances where the net insurance
proceeds (plus applicable deductibles that are included in Expenses) obtained as
a result of such casualty are ninety-five percent (95%) or a lesser percentage
of the cost of restoration, rebuilding or replacement (including circumstances
in which Landlord has been required by any Mortgagee to utilize insurance
proceeds to pay down the Mortgage), and provided that Landlord carried the
insurance required hereunder, this Lease shall automatically terminate unless
(x) Landlord elects in writing, within forty-five (45) days after the date
Tenant notifies Landlord in writing of such damage, to reconstruct the Building
(in which event Tenant may still have the right to terminate this Lease in
accordance with Section 19(a)(ii) or 19(c)), or (y) Tenant agrees in writing to
directly fund such shortfall. A “Major Casualty” shall mean a casualty that
renders unusable twenty percent (20%) or more of the rentable square footage of
the Building, or for which the cost of restoration would exceed five percent
(5%) of the replacement cost of the Building.

(c) Termination Right For Substantial Casualty. Notwithstanding anything to the
contrary contained in this Lease, if during the Term, the Premises or a
substantial portion thereof is damaged or destroyed by fire or other casualty,
Tenant shall have the option to terminate this Lease as of the date of such
damage or destruction by written notice to the other party given within
forty-five (45) days after Tenant notifies Landlord in writing of such damage or
destruction, in which event Landlord shall make a proportionate refund to Tenant
of such Monthly Base Rent and Additional Charges for Expenses and Taxes as may
have been paid in advance. For purposes of this Section 19(c), a substantial
portion of the Premises shall mean that, pursuant to Landlord’s Repair Notice,
the damage cannot be completed (without payment of overtime or other premiums)
within one hundred eighty (180) days after the commencement of the repairs.

(d) Tenant’s Additional Termination Right. If Tenant had the right to terminate
this Lease pursuant to the provisions of Section 19(a) but declined to exercise
such right, and the Landlord’s repairs are not actually completed within one
hundred twenty (120) days following the expiration of the period for such
repairs set forth in Landlord’s Repair Notice (without any delay or extension of
such period beyond an additional sixty (60) days for Force Majeure), Tenant
shall have the additional right to terminate this Lease following the end of
such period until such time as such repairs are complete, by notice to Landlord
(the “Damage Termination Notice”), effective as of a date set forth in the
Damage Termination Notice.

 

33.



--------------------------------------------------------------------------------

20. EMINENT DOMAIN.

(a) Taking of the Premises. If all or any part of the Premises are condemned or
taken for a public or quasi-public use, then any award or compensation arising
out of such condemnation shall be paid to Landlord, and Tenant hereby
irrevocably assigns any rights of Tenant in and to any award or compensation to
Landlord. Tenant shall execute, acknowledge and deliver to Landlord upon demand
such document or instruments evidencing such assignment. Tenant shall have no
claim against Landlord for any part of such award or compensation, whether or
not attributable to the value of the unexpired term of this Lease. However,
Tenant shall be entitled to petition the condemning authority for the following,
so long as such claims do not diminish the award available to Landlord or its
ground lessor, and such claims are payable separately to Tenant: (i) the then
unamortized value of any Alterations paid for by Tenant from its own funds (as
opposed to any allowance provided by Landlord) which Tenant has the right to
remove upon termination of this Lease; (ii) the value of Tenant’s trade
fixtures; (iii) Tenant’s relocation costs; and (iv) Tenant’s goodwill, loss of
business and business interruption. If, after condemnation of less than all of
the Premises, the remaining portion may be used, in Tenant’s reasonable
judgment, for the Permitted Use, then Monthly Base Rent and Additional Charges
for Expenses and Taxes shall be reduced for the balance of the Term in the
proportion that the rentable area of the portion of the Premises taken bears to
the total rentable area of the Premises immediately prior to such taking. If the
entire Premises are condemned or taken, or if less than all are taken and, in
Tenant’s reasonable judgment, the remaining portion cannot be used for the
Permitted Use, then Tenant may terminate this Lease by written notice to Tenant.
In addition, in the event of a taking of twenty percent (20%) of the rentable
area of the Premises or more, Tenant will have the right to terminate this
Lease. If this Lease is not so terminated, Landlord shall repair and restore the
Premises continuing under this Lease at Landlord’s cost and expense; provided,
however, that Landlord shall not be required to repair or restore any injury or
damage to the Tenant’s Personal Property. The sale of all or any part of the
Premises, Building or Project, as applicable, under threat of the exercise of
the power of eminent domain to an entity which possesses such power shall
constitute a condemnation and taking for purposes of this Lease.

(b) Restoration or Termination. Notwithstanding Section 20(a), Landlord shall
not be obligated to expend more in connection with such correction than the
amount of that portion of the severance damages received in the condemnation
which is allocated by the court or the condemnor to the expenses of the repair
or reconstruction of the Premises or of that portion of the Building or Project
requiring correction (or, if the Building or Project also requires repair and
reconstruction in areas other than the area of the correction necessary to serve
the Premises, then an equitable portion of the amount of severance damages
allocated to all such repair and reconstruction). However, if Landlord does not
have sufficient proceeds to substantially complete the restoration of the
Premises required herein, and if Landlord elects not to fund the shortfall,
Landlord shall so notify Tenant (the “Insufficient Proceeds Notice”), and
Tenant, within thirty (30) days after receipt of the Insufficient Proceeds
Notice, shall have the right to terminate this Lease by the giving of written
notice to Landlord. If Tenant does not terminate the Lease, then Landlord shall
restore the Premises to the extent possible using the proceeds made available to
Landlord for such purpose. Any termination of this Lease pursuant to this
Section 20 shall be effective as of the date of vesting of title pursuant to the
condemnation or taking, and Landlord shall make a proportionate refund to Tenant
of any Monthly Base Rent and recurring Additional Charges that have been paid in
advance.

 

34.



--------------------------------------------------------------------------------

(c) Temporary Taking. Notwithstanding anything to the contrary contained in this
Section 20, if there is a condemnation or taking for a public or quasi-public
use of the temporary use or occupancy of any part of the Premises during the
Term, this Lease shall be and remain unaffected by such Taking and Tenant shall
continue to pay in full all Monthly Base Rent and Additional Charges payable
hereunder by Tenant during the Term. In such event, Tenant shall be entitled to
receive that portion of any award which represents compensation for the use or
occupancy of the Premises during the Term, and Landlord shall be entitled to
receive that portion of any award which represents the cost of restoration of
the Premises and the use and occupancy of the Premises after the end of the
Term. If such temporary taking is for a period longer than one hundred twenty
(120) days and unreasonably interferes with Tenant’s Permitted Use, then Tenant
shall have the right to terminate this Lease, and Landlord shall be entitled to
receive the entire award for the temporary taking, except for that portion which
represents compensation for the use or occupancy of the Premises during the
period of time prior to such termination.

(d) Waiver of Statutory Provisions. Landlord and Tenant understand and agree
that the provisions of this Section 20 are intended to govern fully the rights
and obligations of the parties in the event of a condemnation or taking of all
or any portion of the Premises. Accordingly, the parties each hereby waives any
right to terminate this Lease in whole or in part under Sections 1263.260,
1265.120 and 1265.130 of the California Code of Civil Procedure or under any
similar Law now or hereafter in effect.

21. SALE BY LANDLORD. If Landlord sells or otherwise conveys its interest in the
Premises, Landlord shall be relieved of its obligations under this Lease from
and after the date of sale or conveyance (including, without limitation, the
obligations of Landlord under Section 31), provided that the successor owner
assumes in writing the obligations to be performed by Landlord on and after the
effective date of the transfer, whereupon Tenant shall attorn to such successor
owner.

22. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be performed
by Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of Monthly Base Rent or
Additional Charges except as is expressly set forth in this Lease. If a Default
by Tenant occurs and is not cured within applicable grace or cure periods, then
Landlord may, but shall not be obligated so to do, and without waiving or
releasing Tenant from any obligations of Tenant, make any payment or perform any
act on Tenant’s part to be made or performed as provided in this Lease in order
to cure any such Default. All sums so paid and costs so incurred by Landlord,
together with interest thereon at the Default Rate from the date Landlord makes
such payment or incurs such cost, shall be payable as Additional Charges to
Landlord within twenty (20) days after receipt by Tenant of a bill or statement
therefor accompanied by reasonably detailed back-up documentation.

23. SURRENDER OF PREMISES.

(a) Delivery of Premises. At the end of the Term or any renewal thereof or other
sooner termination of this Lease, Tenant will peaceably deliver to Landlord
possession of the Premises, together with all improvements or additions upon the
Premises or belonging to

 

35.



--------------------------------------------------------------------------------

Landlord, by whomsoever made, in substantially the same condition as on the
Commencement Date, or first installed, subject to the parties’ obligations under
this Lease and to normal wear and tear. Tenant shall have no right or obligation
to remove any of the alterations or improvements located within the Premises or
elsewhere on the Project or Common Area on the Commencement Date, including,
without limitation, the Leasehold Improvements. Tenant shall have the right, but
not the obligation, to remove any Permitted Alterations on or before the
expiration or earlier termination of the Term, provided that Tenant repairs any
damage caused by such removal and restores the applicable portions of the
Premises to its original condition as of the Commencement Date. Subject to
Section 36, upon the expiration or earlier termination of this Lease, Tenant, at
Tenant’s sole cost and expense, shall remove all Tenant’s Personal Property,
including, without limitation, all of Tenant’s trade fixtures, and Tenant shall
repair any damage caused by such removal, provided that at Tenant’s sole
election Tenant may leave in place (or remove) racks located in the laboratories
that are bolted and seismically braced. Upon such expiration or sooner
termination of the Term, Tenant shall upon demand by Landlord, at Tenant’s sole
cost and expense, forthwith and with all due diligence remove any Alterations
made by or for the account of Tenant after the Commencement Date (other than
Permitted Alterations, which Tenant shall not be required to remove), designated
by Landlord to be removed (provided, however, that upon the written request of
Tenant prior to installation of such Alterations, Landlord shall advise Tenant
at that time whether or not such specific Alterations must be removed upon the
expiration or sooner termination of this Lease, and to the extent Landlord has
not promptly stated that such specific Alteration is to be removed, Tenant shall
not be obligated to remove such Alteration pursuant to this Section 23(a)), and
restore the applicable portions of the Premises to its original condition as of
the Commencement Date, subject to all of the foregoing. Any Tenant’s Personal
Property, Alterations, or other personal property not removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention
and/or disposition of such property. In the event that this Lease is terminated
by Landlord or Tenant pursuant to Section 19 or Section 20, Tenant shall have
access to the Project following the termination of the Lease (if necessary) to
allow Tenant to perform the work required by this Section 23(a) following
reasonable prior notice to Landlord. Tenant shall use all commercially
reasonable efforts to minimize interference with Landlord’s use of the Premises
during any such periods of access following the termination of the Lease.
Subject to the terms of this Section 23, Landlord hereby grants Tenant the right
to perform the work necessary to surrender the Premises in the condition
required by this Section 23. All obligations of Tenant under this Section 23 not
fully performed as of the expiration or earlier termination of the Lease shall
survive the expiration or earlier termination of the Lease.

(b) Condition of the Project Upon Surrender. In addition to the above
requirements of this Article 23, upon the expiration of the Term, or upon any
earlier termination of this Lease, Tenant shall, surrender the Premises in
satisfaction of the terms and conditions of Section 7(b) above. Furthermore, the
improvements to be surrendered by Tenant (the “Surrendered Improvements”) shall
be in compliance with, and Tenant having complied with, Tenant’s obligations
under this Lease to maintain and deliver such Surrender Improvements in as good
order and condition as when Tenant installed or took possession thereof and as
thereafter improved or altered by Landlord and/or Tenant, reasonable wear and
tear, and repairs which are specifically made the responsibility of Landlord
hereunder, excepted.

 

36.



--------------------------------------------------------------------------------

(c) Declaration Restoration Obligations. Landlord hereby assumes and agrees to
perform as and when required, all obligations of the “Brocade Owner” or Tenant
or any Tenant Party under the Declaration with respect to the removal and/or
restoration of any improvements, installations, equipment, conduit or other
property, including, without limitation, all obligations under Section 2.6.2.9
of the Declaration.

(d) No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.

24. NOTICES. Except as otherwise expressly provided in this Lease, any bills,
statements, notices, demands, requests or other communications given or required
to be given under this Lease shall be effective only if rendered or given in
writing, sent by certified mail, return receipt requested, reputable overnight
carrier, or delivered personally, (i) to Tenant, at Tenant’s address set forth
in the Basic Lease Information; or (ii) to Landlord at Landlord’s address set
forth in the Basic Lease Information; or (iii) to such other address as either
Landlord or Tenant may designate as its new address for such purpose by notice
given to the other in accordance with the provisions of this Section 24. Any
such bill, statement, notice, demand, request or other communication shall be
deemed to have been rendered or given on the date the return receipt indicates
delivery of or refusal of delivery if sent by certified mail, the day upon which
delivery of the notice from a reputable overnight carrier is accepted and signed
for, or on the date a reputable overnight carrier indicates refusal of delivery,
or upon the date personal delivery is made to the applicable address; provided,
however, that if delivery is so effected either (x) on a weekend or holiday or
(y) after 5:00 p.m. Pacific time on any day, notice shall be deemed given on the
next succeeding business day. If Tenant is notified in writing of the identity
and address of any Mortgagee or ground or underlying lessor, Tenant shall give
to such Mortgagee or ground or underlying lessor notice of any default by
Landlord under the terms of this Lease in writing sent by registered or
certified mail.

25. ABANDONMENT. Tenant shall not abandon the Premises and/or cease performing
its financial, insurance and maintenance obligations under this Lease at any
time during the Term. If Tenant shall abandon and/or cease performing its
financial, insurance and maintenance obligations under this Lease, or surrender
the Premises or be dispossessed by process of law, or otherwise, any personal
property belonging to Tenant and left on the Premises shall, at the option of
Landlord, be deemed to be abandoned and title thereto shall thereupon pass to
Landlord. For purposes of this Section 25, “abandonment” shall mean departure
from the Premises, leaving the same unsecured or leaving the Premises in such a
condition so as to threaten the integrity of or serious damage to the Premises,
Common Area, Building, Project or Building Systems. “Abandonment” shall not
include vacation of the Premises where Tenant continues to pay all Rent due
hereunder and has properly secured the same and where no threat of harm to
Building Systems or Common Area is posed by any condition created or allowed by
Tenant in the Premises.

26. ATTORNEYS’ FEES. If Tenant or Landlord brings any action for any relief
against the other, declaratory or otherwise, arising out of this Lease,
including any suit by Landlord for the recovery of Rent or possession of the
Premises and whether such litigation

 

37.



--------------------------------------------------------------------------------

sounds in tort or in contract, the losing party shall pay to the prevailing
party a reasonable sum for attorneys’ fees and costs (including without
limitation collection agency costs, court costs, and fees of appraisers, experts
and accountants). As used herein, attorneys’ fees and costs shall include,
without limitation, attorneys’ fees, costs, and expenses incurred in connection
with any (i) post judgment motions; (ii) contempt proceedings;
(iii) garnishment, levy, and debtor and third party examination; (iv) discovery;
and (v) bankruptcy litigation.

27. CORPORATE AUTHORITY. Tenant hereby represents and warrants that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation,
(b) Tenant has and is duly qualified to do business in the state in which the
Project is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant’s obligations hereunder, and (d) each person (and all
of the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so. Landlord hereby represents and warrants
that (a) Landlord is duly incorporated or otherwise established or formed and
validly existing under the laws of its state of incorporation, establishment or
formation, (b) Landlord has and is duly qualified to do business in the state in
which the Project is located, (c) Landlord has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Landlord’s obligations hereunder, and (d) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
Landlord is duly and validly authorized to do so.

28. PARKING. Tenant shall have the exclusive right to all rights of the “Brocade
Owner” under the Declaration with respect to parking (both in Garage B and in
surface areas) and use of Garage B, and to all related access and other rights
under the Declaration, all on the terms and conditions of the Declaration and
subject to Encumbrances.

29. REAL ESTATE BROKERS. Each party represents that it has not had dealings with
any real estate broker, finder or other person with respect to this Lease in any
manner, except for any broker named in the Basic Lease Information, whose fees
or commission, if earned, shall be paid by Tenant pursuant to a separate written
agreement between Tenant and Tenant’s Broker. Each party shall hold harmless the
other party from all damages resulting from any claims that may be asserted
against the other party by any other broker, finder or other person with whom
the other party has or purportedly has dealt.

30. EXTERIOR SIGNAGE. Tenant shall be entitled to the exterior signage existing
at the Project as of the Commencement Date, which signage shall be maintained
and repaired by Tenant at Tenant’s sole cost and expense. Any additional or new
signage shall be subject to the terms and conditions of the Declaration. Upon
the expiration or earlier termination of this Lease, Tenant shall, at Tenant’s
sole cost and expense, cause Tenant’s exterior signage to be removed and shall
cause the areas in which such exterior signage was located to be restored to the
condition existing immediately prior to the placement of such exterior signage
(excepting normal wear and tear caused by the sun, rain and other elements to
which such Tenant’s exterior signage is exposed). If Tenant fails to timely
remove such exterior signage or to restore the areas in which such exterior
signage was located, as provided in the immediately preceding sentence, then
Landlord may perform such work, and all costs incurred by Landlord in so
performing shall be reimbursed by Tenant to Landlord within thirty (30) days
after Tenant’s receipt of an invoice therefor.

 

38.



--------------------------------------------------------------------------------

31. HAZARDOUS MATERIAL LIABILITY.

(a) Definition of Hazardous Materials. The term “Hazardous Materials” means any
substances, material, waste, pollutant or contaminant listed or defined as
hazardous or toxic under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act and/or other
federal laws governing the environment, together with their implementing
regulations, guidelines, rules or orders, and all state, regional, county,
municipal and other local laws, regulations, ordinances, rules or orders that
are equivalent or similar to the federal laws recited above or that purport to
regulate materials due to their actual or potential radioactivity, biological
properties, toxicity or actual or potential carcinogenic, mutagenic or
teratogenic properties or actual or potential harm to humans, animals and/or the
environment. The term “Hazardous Materials” shall include, without limitation,
asbestos, petroleum, including crude oil or any fraction thereof, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of
natural gas and such synthetic gas), but expressly excludes mold.

(b) Tenant Indemnity. Subject to Section 31(d) below, Tenant releases Landlord
from any liability for, waives all claims against Landlord and shall indemnify,
defend and hold harmless Landlord, its employees, members, partners, agents,
subsidiaries and affiliates against any and all claims, suits, loss, costs
(including costs of investigation, clean up, monitoring, restoration and
reasonable attorneys’ fees), damage or liability, whether foreseeable or
unforeseeable, by reason of clean up, property damage, personal injury or death
arising from any Hazardous Materials that are released at, in, on or under the
Premises by Tenant or any Tenant Party during the Term. For the purposes of
Lease, “release” shall not include the natural migration or natural movements of
Hazardous Materials which were present in the soil, groundwater, landscaping or
improvements at the Project (whether or not a part of the improvements as
originally constructed) as of the Commencement Date. The provisions of this
Tenant Indemnity shall survive the termination of this Lease.

(c) Landlord Indemnity. Subject to Section 31(d) below, Landlord releases Tenant
from any liability for, waives all claims against Tenant and shall indemnify,
defend and hold harmless Tenant, its employees, members, partners, agents,
subsidiaries and affiliates against any and all claims, suits, loss, costs
(including costs of investigation, clean up, monitoring, restoration and
reasonable attorneys’ fees), damage or liability, whether foreseeable or
unforeseeable, by reason of clean up, property damage, personal injury or death
arising from any Hazardous Materials that are released at, in, on or under the
Premises by Landlord or any Landlord Party during the Term, except to the extent
caused by the release of Hazardous Materials at, in, on or under the Project by
Tenant or any Tenant Party during the Term. The provisions of this Landlord
Indemnity shall survive the termination of the Lease.

(d) Limited Effect of this Section 31. Notwithstanding anything to the contrary
set forth above, the provisions of this Section 31 shall not modify in any
respect the agreement of the parties as set forth in the Purchase Agreement
relating to Hazardous Materials existing in the soil or the groundwater,
landscaping or improvements as of the Commencement Date.

 

39.



--------------------------------------------------------------------------------

32. SATELLITE ANTENNAE. During the Term of this Lease, Tenant shall have the
right to continue to operate any existing satellite antennae (“Antennae”) on the
roof of the Building in its current location(s), in accordance with all relevant
regulatory approvals. In the event that Tenant desires to install new Antennae
or move any Antennae, such work shall be considered “Alterations” for all
purposes under this Lease, and the installation and removal thereof, and
Landlord’s rights to consent with respect thereto, shall be governed by the
applicable terms and conditions of this Lease, provided that such installation
shall be subject to all relevant regulatory approvals and any new Antenna
location shall be mutually approved by Landlord and Tenant. Tenant shall not be
charged additional rent for roof space. Tenant shall maintain and repair the
Antennae at its sole cost and expense and shall be responsible for any damage
caused by the installation of the Antennae or, except to the extent cause by the
acts or omissions of Landlord, related to the Antennae.

33. MISCELLANEOUS.

(a) Defined Terms. The term “Premises” wherever it appears herein includes and
shall be deemed or taken to include (except where such meaning would be clearly
repugnant to the context) the space demised and improvements now or at any time
hereafter comprising or built in the space hereby demised. The section headings
herein are for convenience of reference and shall in no way define, increase,
limit or describe the scope or intent of any provision of this Lease. The term
“Landlord” shall include Landlord and its successors and assigns. In any case
where this Lease is signed by more than one person, the obligations hereunder
shall be joint and several. The term “Tenant” or any pronoun used in place
thereof shall indicate and include the masculine or feminine, the singular or
plural number, individuals, firms or corporations, and their and each of their
respective successors, executors, administrators, and permitted assigns,
according to the context hereof.

(b) General Provisions. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
State of California. This Lease, together with its exhibits, contains all the
agreements of the parties hereto and supersedes any previous negotiations. There
have been no representations made by the Landlord or Tenant or understandings
made between the parties other than those set forth in this Lease and its
exhibits. This Lease may not be modified except by a written instrument by the
parties hereto.

(c) Construction. The language in all parts of this Lease shall in all cases be
construed as a whole and in accordance with its fair meaning and not restricted
for or against any party, regardless of which party may have drafted the
provision in question, it being agreed that this is a negotiated agreement.
Accordingly, any rule of law or legal decision that would require interpretation
of any ambiguities in this Lease against the party drafting it is not applicable
and is waived. If for any reason whatsoever any of the provisions hereof shall
be unenforceable or ineffective, all of the other provisions shall be and remain
in full force and effect.

 

40.



--------------------------------------------------------------------------------

(d) Quiet Enjoyment. Upon Tenant paying the Monthly Base Rent and Additional
Charges and performing all of Tenant’s obligations under this Lease, Tenant
shall have quiet and peaceful enjoyment of the Premises during the Term as
against all persons or entities lawfully claiming by, through or under Landlord;
subject, however, to the provisions of this Lease.

(e) Waiver. If either Landlord or Tenant waives the performance of any term,
covenant or condition contained in this Lease, such waiver shall not be deemed
to be a waiver of any subsequent breach of the same or any other term, covenant
or condition contained herein. Furthermore, the acceptance of Monthly Base Rent
or Additional Charges by Landlord shall not constitute a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time Landlord accepted such
Monthly Base Rent or Additional Charges. Failure by a party to enforce any of
the terms, covenants or conditions of this Lease for any length of time shall
not be deemed to waive or to decrease the right of such party to insist
thereafter upon strict performance by the other party. Waiver by a party of any
term, covenant or condition contained in this Lease may only be made by a
written document signed by such party.

(f) Successors and Assigns. Subject to the provisions of Section 9, the terms,
covenants and conditions contained herein shall be binding upon and inure to the
benefit of the parties hereto and their respective legal and personal
representatives, successors and assigns.

34. OFAC COMPLIANCE. Each of Landlord and Tenant represents, warrants and
covenants to and for the benefit of the other as follows for so long as this
Lease remains in effect: (i) it is not acting, and will not act, directly or
indirectly, for or on behalf of any person, group, entity or nation named by any
Executive Order or the United States Department of the Treasury as a terrorist,
“Specially Designated and Blocked Persons”, or other banned or blocked person,
group, entity, nation or transaction pursuant to any law, order, rule, or
regulation that is enforced or administered by the Office of Foreign Asset
Control (“OFAC”) of the United States Department of the Treasury; and (ii) it is
not engaged, and will not be engaged, directly or indirectly, in any dealings or
transactions, and is not and will not be otherwise associated with, any such
person, group, entity or nation, in an unlawful manner.

35. LEASED EXTERIOR EQUIPMENT. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Exterior Equipment during the Lease Term, at no
additional cost to Tenant, upon the terms and conditions set forth in this
Lease. Landlord makes no representation or warranty as to the condition of the
Exterior Equipment.

36. OPTIONAL SALE OF CUBICLES. At Tenant’s sole option, Tenant may elect to
sell, and Landlord (in the event Tenant exercises such option) hereby agrees to
purchase from Tenant on the Expiration Date all then-existing furniture cubicle
systems (approximately 665), for the sum of One Dollar ($1.00), by execution and
deliver of the Bill of Sale attached hereto as Exhibit D. Landlord further
understands and agrees that all such furniture cubicle systems would be sold in
their “as-is” condition, and that Tenant would make no representation or
warranty, express or implied, with respect to the existence, condition,
usefulness or suitability for any use of any such property.

 

41.



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

42.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:

CA-SKYPORT III LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

LH GP Holdings LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Its:  

 

TENANT:

BROCADE COMMUNICATIONS SYSTEMS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Its:  

 

 

43.



--------------------------------------------------------------------------------

EXHIBIT A

Land

Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:

ALL OF PARCEL A, AS SAID PARCEL IS SHOWN UPON THAT CERTAIN PARCEL MAP FILED FOR
RECORD IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA ON NOVEMBER
18, 2003 IN BOOK 766 OF MAPS AT PAGES 14, 15, 16, 17 AND 18.

PARCEL TWO:

ANY AND ALL EASEMENTS BENEFITING PARCEL ONE ABOVE DESCRIBED PURSUANT TO SKYPORT
PLAZA DECLARATION OF COMMON EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS,
EXECUTED BY SPIEKER PROPERTIES, L.P., A CALIFORNIA LIMITED PARTNERSHIP, AND
RECORDED FEBRUARY 14, 2001 AS INSTRUMENT NO. 15560409, AS AMENDED BY FIRST
AMENDMENT TO SKYPORT PLAZA DECLARATION OF COMMON EASEMENTS, COVENANTS,
CONDITIONS AND RESTRICTIONS EXECUTED BY SKYPORT PLAZA OWNERS ASSOCIATION
RECORDED OCTOBER 26, 2001 AS INSTRUMENT NO. 15929606, SECOND AMENDMENT TO
SKYPORT PLAZA DECLARATION OF COMMON EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS EXECUTED BY SKYPORT PLAZA OWNER’S ASSOCIATION, RECORDED OCTOBER 22,
2002 AS INSTRUMENT NO. 16552265, THIRD AMENDMENT TO SKYPORT PLAZA DECLARATION OF
COMMON EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS EXECUTED BY SKYPORT
PLAZA OWNER’S ASSOCIATION, RECORDED SEPTEMBER 12, 2003 AS INSTRUMENT NO.
17343456, AND FOURTH AMENDMENT TO SKYPORT PLAZA DECLARATION OF COMMON EASEMENTS,
COVENANTS, CONDITIONS AND RESTRICTIONS EXECUTED BY SKYPORT PLAZA OWNERS
ASSOCIATION, RECORDED ON NOVEMBER 18, 2003 AS INSTRUMENT NO. 17480072 AND
CORRECTED AND RE-RECORDED ON DECEMBER 4, 2003 AS INSTRUMENT NO. 17502811,
OFFICIAL RECORDS OF SANTA CLARA COUNTY.

PARCEL THREE:

ANY AND ALL EASEMENTS BENEFITING PARCEL ONE ABOVE DESCRIBED PURSUANT TO THOSE
CERTAIN “SKYPORT PLAZA (ADJUSTED PARCEL II) DECLARATION OF COMMON EASEMENTS,
COVENANTS, CONDITIONS AND RESTRICTIONS” EXECUTED BY EOP-SKYPORT I L.L.C., A
DELAWARE LIMITED LIABILITY COMPANY AND BROCADE COMMUNICATION SYSTEMS SKYPORT
L.L.C., A DELAWARE LIMITED LIABILITY COMPANY, RECORDED NOVEMBER 18, 2003 AS
INSTRUMENT NO. 17480071, AND CORRECTED AND RE-RECORDED ON DECEMBER 4, 2003 AS
INSTRUMENT NO. 17502810 OFFICIAL RECORDS OF SANTA CLARA COUNTY.

APN: 230-29-119

 

Exhibit A

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Premises

 

Exhibit B

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Leased Exterior Equipment

Outside Enclosure:

EG2: 800kW Emergency Generator

EG3: 1000kW Emergency Generator

Inside Garage:

ATS3: Automatic Transfer Switch

ATS4: Automatic Transfer Switch

UPS3: 500kW UPS

UPS4: 500kW UPS

EG4: 1000kW Emergency Generator

LN2: Liquid Nitrogen Tank

Air Compressor: Air Compressor and Air Dryer

 

Exhibit C

C-1



--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, Brocade Communications Systems, Inc., a Delaware
corporation (“Seller”), does hereby sell, transfer, and convey, without
warranty, to             , a                      (“Buyer”), all existing
furniture cubicle systems currently located within the Premises (as defined in
that certain Lease by and between Seller and Buyer dated as of January     ,
2010).

DATED                     

 

Seller:              

BROCADE COMMUNICATIONS SYSTEMS, INC.,

a Delaware corporation

      By:  

 

      Its:  

 

 

Exhibit D

D-1.



--------------------------------------------------------------------------------

EXHIBIT E

MARKET RENT ANALYSIS

When determining Fair Market Rental Value, the following rules and instructions
shall be followed.

1. RELEVANT FACTORS. The “Fair Market Rental Value,” as used in this Lease,
shall be derived from an analysis (as such derivation and analysis are set forth
in this Exhibit E) of the “Net Equivalent Lease Rates,” of the “Comparable
Transactions”. The “Fair Market Rental Value,” as used in this Lease, shall
equal the annual rent per rentable square foot as would be applicable on the
commencement of the applicable Extension Term, at which tenants, are, pursuant
to transactions consummated during the period from twelve (12) months to three
(3) months prior to the commencement of the applicable Extension Term (provided
that reasonable adjustments shall be made to reflect any perceived changes which
will occur in the Fair Market Rental Value following the date of any particular
Comparable Transaction up to the date of the commencement of the applicable
Extension Term), leasing non-sublease, non-encumbered, non-equity space
comparable in location and quality to the Premises and consisting of no less
than 100,000 rentable square feet for a minimum term of five (5) years (with
appropriate adjustments to reflect the actual length of the applicable Extension
Term), in an arm’s-length transaction, in Comparable Buildings (as defined
below) (transactions satisfying the foregoing criteria shall be known as the
“Comparable Transactions”). The terms of the Comparable Transactions shall be
calculated as a Net Equivalent Lease Rate pursuant to the terms of this
Exhibit E and shall take into consideration only the following terms and
concessions: (i) the rental rate and escalations for the Comparable
Transactions; (ii) the amount of parking rent per parking permit paid in the
Comparable Transactions; (iii) for each such Comparable Transaction the base
rent shall be adjusted to a triple net base rent using reasonable estimates of
operating expenses and taxes for each such Comparable Transaction; (iv) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable space; (v) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account the value of the
existing improvements in the Premises, such value to be based upon the age and
quality of such improvements, disregarding the fact that they were built out
specifically for Tenant; (vi) the measurement standard used in the Premises and
in Comparable Transactions; (vii) the amount, type and location of parking
provided in each such Comparable Transaction; (viii) the level of services
provided by the landlord in each such Comparable Transaction and the level of
control and rights of the tenant over the building in each Comparable
Transaction; and (ix) all other monetary concessions, if any, being granted such
tenants in connection with such Comparable Transactions.

3. TENANT IMPROVEMENT ALLOWANCE. If, in determining the Fair Market Rental Value
for an Extension Term, a tenant improvement or comparable allowance for the
improvement of the Premises is granted to Tenant as a component of the Fair
Market Rental Value (the “Extension Term TI Allowance”), Landlord may, at
Landlord’s sole option, elect to grant all or a portion of the Extension Term
TI Allowance in accordance with the following: (i) to grant some or all of the
Extension Term TI Allowance from Landlord in the form as

 

Exhibit E

E-1



--------------------------------------------------------------------------------

described above (i.e., as an improvement allowance), and/or (ii) to grant an
offset against the rental rate component of the Fair Market Rental Value all or
a portion of the Extension Term TI Allowance against the Rent next due and owing
during such Extension Term (in which case such portion of the Extension Term
TI Allowance provided in the form of a rental offset shall not be received by
Tenant). To the extent Landlord elects not to grant the entire Extension Term
TI Allowance as a tenant improvement allowance, the offset under item (ii),
above, shall equal the amount of the tenant improvement allowance not granted to
Tenant as a tenant improvement allowance pursuant to the preceding sentence.

4. COMPARABLE BUILDINGS. For purposes of this Lease, the term “Comparable
Buildings” shall mean first-class office buildings located in the metropolitan
area of San Jose, California (i.e., in the cities of San Jose, Mountain View,
Sunnyvale and Santa Clara), which are comparable in size, age (considering any
material upgrades or renovation), and location to the Building.

5. METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Fair Market Rental Value, and given that the Comparable Transactions
may vary in terms of length or term, rental rate, concessions, etc., the
following steps shall be taken into consideration to “adjust” the objective data
from each of the Comparable Transactions. By taking this approach, a “Net
Equivalent Lease Rate” for each of the Comparable Transactions shall be
determined using the following steps to adjust the Comparable Transactions,
which will allow for an “apples to apples” comparison of the Comparable
Transactions.

5.1. The contractual rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.

5.2 Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term.

5.3 The resultant net cash flow from the lease should be then discounted (using
a 8% annual discount rate) to the lease commencement date, resulting in a net
present value estimate.

5.4 From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a “dollar for dollar” basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.

 

Exhibit E

E-2



--------------------------------------------------------------------------------

5.5 The net present value should then amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the “Net
Equivalent Lease Rate” (or constant equivalent in general financial terms).

6. USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Fair Market Rental Value which shall be stated as a Net
Equivalent Lease Rate applicable to each year of the Extension Term.

 

Exhibit E

E-3



--------------------------------------------------------------------------------

EXHIBIT F

COMPONENTS OF BASE BUILDING SYSTEMS

 

  •  

HVAC – main air handlers, boilers, chiller plant and equipment associated with
comfort cooling including all VAV’s, but expressly excluding HVAC equipment
relating to specialty systems.

 

  •  

Electrical - base electrical systems other than “Secondary Distribution Systems”
(defined as all electrical feeds from customary electrical panels), and not
including electrical panels on the two above-standard additional risers that
previously were installed by Tenant.

 

  •  

Life Safety systems including but not limited to fire alarm detection system,
public address system, fire sprinkler, emergency lighting and exit lighting.

 

  •  

Base plumbing systems for domestic (as opposed to chilled) water and all
controls appurtenant thereto, not including plumbing located in or serving
Tenant’s laboratory areas.

 

  •  

Elevators

 

Exhibit F

F-1